Exhibit 10.1

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(NON-RECOURSE) (SENIORS HOUSING)

BY AND BETWEEN

CHT GRAND ISLAND NE SENIOR LIVING, LLC, a Delaware limited liability company

AND

KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation

DATED AS OF

AUGUST 31, 2012

LOGO [g408002ex10_1pg1.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS      1   

SECTION 1.01

  DEFINED TERMS.      1   

SECTION 1.02

  SCHEDULES, EXHIBITS AND ATTACHMENTS INCORPORATED.      1    ARTICLE 2 -
GENERAL MORTGAGE LOAN TERMS      2   

SECTION 2.01

  MORTGAGE LOAN ORIGINATION AND SECURITY.      2   

(a)

  Making of Mortgage Loan.      2   

(b)

  Security for Mortgage Loan.      2   

(c)

  Protective Advances.      2   

SECTION 2.02

  PAYMENTS ON MORTGAGE LOAN.      2   

(a)

  Debt Service Payments.      2   

(b)

  Capitalization of Accrued But Unpaid Interest.      3   

(c)

  Late Charges.      3   

(d)

  Default Rate.      4   

(e)

  Address for Payments.      5   

(f)

  Application of Payments.      5   

SECTION 2.03

  LOCKOUT/PREPAYMENT.      5   

(a)

  Prepayment; Prepayment Lockout; Prepayment Premium.      5   

(b)

  Voluntary Prepayment in Full.      6   

(c)

  Acceleration of Mortgage Loan.      7   

(d)

  Application of Collateral.      7   

(e)

  Casualty and Condemnation.      7   

(f)

  No Effect on Payment Obligations.      7   

(g)

  Loss Resulting from Prepayment.      7    ARTICLE 3 - PERSONAL LIABILITY     
8   

SECTION 3.01

  NON-RECOURSE MORTGAGE LOAN; EXCEPTIONS.      8   

SECTION 3.02

  PERSONAL LIABILITY OF BORROWER (EXCEPTIONS TO NON-RECOURSE PROVISION).      8
  

(a)

  Personal Liability Based on Lender’s Loss.      8   

(b)

  Full Personal Liability for Mortgage Loan.      9   

SECTION 3.03

  PERSONAL LIABILITY FOR INDEMNITY OBLIGATIONS.      10   

SECTION 3.04

  LENDER’S RIGHT TO FOREGO RIGHTS AGAINST MORTGAGED PROPERTY.      10    ARTICLE
4 - BORROWER STATUS      10   

SECTION 4.01

  REPRESENTATIONS AND WARRANTIES.      10   

(a)

  Due Organization and Qualification.      10   

(b)

  Location.      11   

(c)

  Power and Authority.      11   

(d)

  Due Authorization.      11   

(e)

  Valid and Binding Obligations.      11   

(f)

  Effect of Mortgage Loan on Borrower’s Financial Condition.      11   

(g)

  Economic Sanctions, Anti-Money Laundering and Anti-Corruption.      12   

(h)

  Borrower Single Asset Status.      13   

(i)

  No Bankruptcies or Judgments.      13   

(j)

  No Litigation.      14   

(k)

  Payment of Taxes, Assessments and Other Charges.      14   

 

Multifamily Loan and Security Agreement       (Non-Recourse) (Seniors Housing)
   Form 6001.NR.SRS    Page i Fannie Mae    04-11    © 2011 Fannie Mae



--------------------------------------------------------------------------------

(l)

  Not a Foreign Person.      14   

(m)

  ERISA.      14   

(n)

  Default Under Other Obligations.      15   

(o)

  Prohibited Person.      15   

(p)

  Licensing; Compliance with Law.      15   

SECTION 4.02

  COVENANTS.      17   

(a)

  Maintenance of Existence; Organizational Documents.      17   

(b)

  Economic Sanctions and Anti-Money Laundering.      17   

(c)

  Payment of Taxes, Assessments and Other Charges.      18   

(d)

  Borrower Single Asset Status.      18   

(e)

  ERISA.      19   

(f)

  Notice of Litigation or Insolvency.      20   

(g)

  Payment of Costs, Fees, and Expenses.      20   

(h)

  Compliance with Laws Applicable to Seniors Housing Facility.      21   
ARTICLE 5 - THE MORTGAGE LOAN      21   

SECTION 5.01

  REPRESENTATIONS AND WARRANTIES.      21   

(a)

  Receipt and Review of Loan Documents.      21   

(b)

  No Default.      21   

SECTION 5.02

  COVENANTS.      21   

(a)

  Ratification of Covenants; Estoppels; Certifications.      21   

(b)

  Further Assurances.      22   

(c)

  Sale of Mortgage Loan.      22   

(d)

  Limitations on Further Acts of Borrower.      23   

(e)

  Financing Statements; Record Searches.      23    ARTICLE 6 - PROPERTY USE,
PRESERVATION AND MAINTENANCE      24   

SECTION 6.01

  REPRESENTATIONS AND WARRANTIES.      24   

(a)

  Compliance with Law; Permits and Licenses.      24   

(b)

  Operating Documents; Contracts; Resident Records.      25   

(c)

  Property Characteristics.      25   

(d)

  Property Ownership.      26   

Section 6.02

  COVENANTS      26   

(a)

  Use of Property.      26   

(b)

  Property Maintenance.      26   

(c)

  Property Preservation.      28   

(d)

  Property Inspections.      28   

(e)

  Compliance with Laws.      29   

(f)

  Licensing.      29   

(g)

  Medicaid.      30   

(h)

  Facility Operating Agreement.      31   

(i)

  Change in Property Operator.      32   

(j)

  Contracts.      32   

SECTION 6.03

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING THE PROPERTY.      32   

(a)

  Property Management.      32   

(b)

  Subordination of Fees by Property Operator.      33   

(c)

  Physical Needs Assessment.      33   

 

Multifamily Loan and Security Agreement       (Non-Recourse) (Seniors Housing)
   Form 6001.NR.SRS    Page ii Fannie Mae    04-11    © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 7 - LEASES AND RENTS

     33   

SECTION 7.01

  REPRESENTATIONS AND WARRANTIES.      33   

(a)

  Prior Assignment of Rents.      33   

(b)

  Prepaid Rents.      34   

SECTION 7.02

  COVENANTS.      34   

(a)

  Leases.      34   

(b)

  Commercial Leases.      34   

(c)

  Payment of Rents.      35   

(d)

  Assignment of Rents.      36   

(e)

  Further Assignments of Leases and Rents.      36   

(f)

  Options to Purchase by Tenants.      36   

SECTION 7.03

  MORTGAGE LOAN ADMINISTRATION REGARDING LEASES AND RENTS.      36   

(a)

  Material Commercial Lease Requirements.      36   

(b)

  Residential Lease Requirements.      37   

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

     37   

SECTION 8.01

  REPRESENTATIONS AND WARRANTIES.      37   

(a)

  Financial Information.      37   

(b)

  No Change in Facts or Circumstances.      37   

SECTION 8.02

  COVENANTS.      37   

(a)

  Obligation to Maintain Accurate Books and Records.      37   

(b)

  Items to Furnish to Lender.      38   

(c)

  Delivery of Books and Records.      40   

SECTION 8.03

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING BOOKS AND RECORDS AND FINANCIAL
REPORTING.      40   

(a)

  Right to Audit Books and Records.      40   

(b)

  Credit Reports; Credit Score.      40   

ARTICLE 9 - INSURANCE

     41   

SECTION 9.01

  REPRESENTATIONS AND WARRANTIES.      41   

(a)

  Compliance with Insurance Requirements.      41   

(b)

  Property Condition.      41   

SECTION 9.02

  COVENANTS.      41   

(a)

  Insurance Requirements.      41   

(b)

  Delivery of Policies, Renewals, Notices and Proceeds.      42   

SECTION 9.03

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING INSURANCE      42   

(a)

  Lender’s Ongoing Insurance Requirements.      42   

(b)

  Application of Proceeds on Event of Loss.      43   

(c)

  Payment Obligations Unaffected.      45   

(d)

  Foreclosure Sale.      45   

(e)

  Appointment of Lender as Attorney-In-Fact.      45   

ARTICLE 10 - CONDEMNATION

     46   

SECTION 10.01

  REPRESENTATIONS AND WARRANTIES.      46   

(a)

  Prior Condemnation Action.      46   

(b)

  Pending Condemnation Actions.      46   

SECTION 10.02

  COVENANTS.      46   

(a)

  Notice of Condemnation.      46   

(b)

  Condemnation Proceeds.      46   

 

Multifamily Loan and Security Agreement       (Non-Recourse) (Seniors Housing)
   Form 6001.NR.SRS    Page iii Fannie Mae    04-11    © 2011 Fannie Mae



--------------------------------------------------------------------------------

SECTION 10.03

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING CONDEMNATION.      46   

(a)

  Application of Condemnation Awards.      46   

(b)

  Payment Obligations Unaffected.      47   

(c)

  Appointment of Lender as Attorney-In-Fact.      47   

(d)

  Application of Proceeds.      47   

ARTICLE 11 - LIENS, TRANSFERS AND ASSUMPTIONS

     47   

SECTION 11.01

  REPRESENTATIONS AND WARRANTIES.      47   

(a)

  No Labor or Materialmen’s Claims.      47   

(b)

  No Other Interests.      48   

SECTION 11.02

  COVENANTS.      48   

(a)

  Liens; Encumbrances.      48   

(b)

  Transfers.      48   

SECTION 11.03

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING LIENS, TRANSFERS AND
ASSUMPTIONS      51   

(a)

  Assumption of Mortgage Loan.      51   

(b)

  Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates.   
  52   

(c)

  Estate Planning.      52   

(d)

  Termination or Revocation of Trust.      53   

(e)

  Death of Key Principal or Guarantor.      53   

(f)

  Bankruptcy of Guarantor.      54   

(g)

  Further Conditions to Transfers and Assumption.      55   

ARTICLE 12 - IMPOSITIONS

     57   

SECTION 12.01

  REPRESENTATIONS AND WARRANTIES.      57   

(a)

  Payment of Taxes, Assessments and Other Charges.      57   

SECTION 12.02

  COVENANTS.      57   

(a)

  Imposition Deposits, Taxes, and Other Charges.      57   

SECTION 12.03

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING IMPOSITIONS.      58   

(a)

  Maintenance of Records by Lender.      58   

(b)

  Imposition Accounts.      58   

(c)

  Payment of Impositions; Sufficiency of Imposition Deposits.      58   

(d)

  Imposition Deposits Upon Event of Default.      59   

(e)

  Contesting Impositions.      59   

(f)

  Release to Borrower.      59   

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

     60   

SECTION 13.01

  COVENANTS.      60   

(a)

  Initial Deposits to Replacement Reserve Account and Repairs Escrow Account.   
  60   

(b)

  Monthly Replacement Reserve Deposits.      60   

(c)

  Payment for Replacements and Repairs.      60   

(d)

  Assignment of Contracts for Replacements and Repairs.      60   

(e)

  Indemnification.      60   

(f)

  Amendments to Loan Documents.      61   

(g)

  Administrative Fees and Expenses.      61   

SECTION 13.02

  MORTGAGE LOAN ADMINISTRATION MATTERS REGARDING RESERVES.      61   

(a)

  Accounts, Deposits, and Disbursements.      61   

(b)

  Approvals of Contracts; Assignment of Claims.      68   

(c)

  Delays and Workmanship.      68   

 

Multifamily Loan and Security Agreement       (Non-Recourse) (Seniors Housing)
   Form 6001.NR.SRS    Page iv Fannie Mae    04-11    © 2011 Fannie Mae



--------------------------------------------------------------------------------

(d)

  Appointment of Lender as Attorney-In-Fact.      68   

(e)

  No Lender Obligation.      69   

(f)

  No Lender Warranty.      69   

ARTICLE 14 - DEFAULTS/REMEDIES

     69   

SECTION 14.01

  EVENTS OF DEFAULT.      69   

(a)

  Automatic Events of Default.      69   

(b)

  Events of Default Subject to a Specified Cure Period.      72   

(c)

  Events of Default Subject to Extended Cure Period.      72   

SECTION 14.02

  REMEDIES.      72   

(a)

  Acceleration; Foreclosure.      72   

(b)

  Loss of Right to Receive Replacement Reserve Disbursements and Repairs
Disbursements.      73   

(c)

  Remedies Cumulative.      73   

(d)

  Operations upon Event of Default; Lockbox Account.      74   

SECTION 14.03

  ADDITIONAL LENDER RIGHTS; FORBEARANCE.      74   

(a)

  No Effect Upon Obligations.      74   

(b)

  No Waiver of Rights or Remedies.      75   

(c)

  Appointment of Lender as Attorney-in-Fact.      75   

SECTION 14.04

  WAIVER OF MARSHALING.      77   

ARTICLE 15 - MISCELLANEOUS

     77   

SECTION 15.01

  GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.      77   

(a)

  Governing Law.      77   

(b)

  Venue.      77   

SECTION 15.02

  NOTICE.      78   

(a)

  Process of Serving Notice.      78   

(b)

  Change of Address.      78   

(c)

  Default Method of Notice.      78   

(d)

  Receipt of Notices.      78   

SECTION 15.03

  SUCCESSORS AND ASSIGNS BOUND; SALE OF MORTGAGE LOAN.      79   

(a)

  Binding Agreement.      79   

(b)

  Sale of Mortgage Loan; Change of Servicer.      79   

SECTION 15.04

  COUNTERPARTS.      79   

SECTION 15.05

  JOINT AND SEVERAL (OR SOLIDARY) LIABILITY.      79   

SECTION 15.06

  RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.      79   

(a)

  Solely Creditor and Debtor.      79   

(b)

  No Third Party Beneficiaries.      79   

SECTION 15.07

  SEVERABILITY; ENTIRE AGREEMENT; AMENDMENTS.      80   

SECTION 15.08

  CONSTRUCTION.      80   

SECTION 15.09

  MORTGAGE LOAN SERVICING.      81   

SECTION 15.10

  DISCLOSURE OF INFORMATION.      81   

SECTION 15.11

  WAIVER; CONFLICT.      82   

SECTION 15.12

  DETERMINATIONS BY LENDER.      82   

SECTION 15.13

  SUBROGATION.      82   

SECTION 15.14

  COUNTING OF DAYS.      82   

SECTION 15.15

  REVIVAL AND REINSTATEMENT OF INDEBTEDNESS.      82   

SECTION 15.16

  TIME IS OF THE ESSENCE.      83   

SECTION 15.17

  FINAL AGREEMENT.      83   

SECTION 15.18

  WAIVER OF TRIAL BY JURY.      83   

 

Multifamily Loan and Security Agreement       (Non-Recourse) (Seniors Housing)
   Form 6001.NR.SRS    Page v Fannie Mae    04-11    © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULES & EXHIBITS

Schedules

Schedule 1    Definitions Schedule (required)    Form 6101.FR.SRS Schedule 2   
Summary of Loan Terms (required)    Form 6102.FR.SRS Schedule 3    Interest Rate
Type Provisions (required)    Form 6103.FR Schedule 4    Prepayment Premium
Schedule (required)    Form 6104.01 Schedule 5    Required Replacement Schedule
(required)    Schedule 6    Required Repair Schedule (required)    Schedule 7   
Exceptions to Representations and Warranties Schedule (required)    Exhibits   
   Exhibit A    Modifications to Loan Agreement (Cross-Default and Cross
Collateralization: Multi-Note)    Form 6203 Exhibit B    Modifications to Loan
Agreement (Waiver of Imposition Deposits)    Form 6228

 

Multifamily Loan and Security Agreement       (Non-Recourse) (Seniors Housing)
   Form 6001.NR.SRS    Page vi Fannie Mae    04-11    © 2011 Fannie Mae



--------------------------------------------------------------------------------

MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Non-Recourse) (Seniors Housing)

This MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”) is
made as of the Effective Date (as hereinafter defined) by and between CHT GRAND
ISLAND NE SENIOR LIVING, LLC, a Delaware limited liability company (“Borrower”),
and KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation (“Lender”).

RECITALS:

WHEREAS, Borrower desires to obtain the Mortgage Loan (as hereinafter defined)
from Lender to be secured by the Mortgaged Property (as hereinafter defined);
and

WHEREAS, Lender is willing to make the Mortgage Loan on the terms and conditions
contained in this Loan Agreement and in the other Loan Documents (as hereinafter
defined);

NOW, THEREFORE, in consideration of the making of the Mortgage Loan by Lender
and other good and valuable consideration, the receipt and adequacy of which are
hereby conclusively acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

AGREEMENTS:

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS

Section 1.01 Defined Terms.

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

Section 1.02 Schedules, Exhibits and Attachments Incorporated.

The schedules, exhibits and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 1 Article 1   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

Section 2.01 Mortgage Loan Origination and Security.

(a) Making of Mortgage Loan.

On the Effective Date and subject to the terms and conditions of this Loan
Agreement and the other Loan Documents, Lender hereby makes the Mortgage Loan to
Borrower and Borrower hereby accepts the Mortgage Loan from Lender. Borrower
covenants and agrees that it shall:

(1) pay the Indebtedness, including the Prepayment Premium, if any (whether in
connection with any voluntary prepayment or in connection with an acceleration
by Lender of the Indebtedness), in accordance with the terms of this Loan
Agreement and the other Loan Documents; and

(2) perform, observe and comply with this Loan Agreement and all other
provisions of the other Loan Documents.

(b) Security for Mortgage Loan.

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note and is secured by the Security Instrument, this Loan Agreement and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

(c) Protective Advances.

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

Section 2.02 Payments on Mortgage Loan.

(a) Debt Service Payments.

(1) Short Month Interest.

If the Effective Date is any day other than the first day of the month, interest
for the period beginning on the Effective Date and ending on and including the
last day of the month in which the Effective Date occurs shall be payable by
Borrower on the Effective Date.

(2) Interest Accrual and Computation.

Except as provided in Section 2.02(a)(1), interest shall be paid in arrears.
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual Method.
If the Interest Accrual Method is “Actual/360,” Borrower acknowledges and agrees
that the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 2 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) Monthly Debt Service Payments.

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date at which time all Indebtedness shall be due. Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due.

(4) Payment at Maturity.

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

(5) Interest Rate Type.

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

(b) Capitalization of Accrued But Unpaid Interest.

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

(c) Late Charges.

(1) If any Monthly Debt Service Payment (other than the payment due on the
Maturity Date for repayment of the Mortgage Loan in full) due hereunder is not
received by Lender within ten (10) days (or fifteen (15) days for any Mortgaged
Property located in Mississippi or North Carolina to comply with applicable law)
after the applicable Payment Date, or if any other amount payable under this
Loan Agreement or any other Loan Document is not received by Lender within
ten (10) days (or fifteen (15) days for any Mortgaged Property located in
Mississippi or North Carolina to comply with applicable law) after the date such
amount is due, inclusive of the date on which such amount is due, Borrower shall
pay to Lender, immediately and without demand by Lender, the Late Charge.

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 3 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) Borrower acknowledges and agrees that:

(A) its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Mortgage Loan;

(B) it is extremely difficult and impractical to determine those additional
expenses;

(C) Lender is entitled to be compensated for such additional expenses; and

(D) the Late Charge represents a fair and reasonable estimate, taking into
account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

(d) Default Rate.

(1) Default interest shall be paid as follows:

(A) If any amount due on the Mortgage Loan (other than amounts due on the
Maturity Date) remains past due for thirty (30) days or more, interest on such
unpaid amount(s) shall accrue from the date payment is due at the Default Rate
and shall be payable upon demand by Lender.

(B) If any principal, Accrued Interest or other Indebtedness due on the Mortgage
Loan is not paid in full on the Maturity Date, then interest shall accrue at the
Default Rate on all such unpaid amounts from the Maturity Date until fully paid
and shall be payable upon demand by Lender.

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by applicable law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Mortgage Loan.

(2) Borrower acknowledges and agrees that:

(A) its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Mortgage Loan; and

(B) in connection with any failure to timely pay all amounts due in respect of
the Mortgage Loan on the Maturity Date, or during the time that any Monthly Debt
Service Payment or other payment due on the Mortgage Loan is delinquent for more
than thirty (30) days:

(i) Lender’s risk of nonpayment of the Mortgage Loan will be materially
increased;

(ii) Lender’s ability to meet its other obligations and to take advantage of
other investment opportunities will be adversely impacted;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 4 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(iii) Lender will incur additional costs and expenses arising from its loss of
the use of the amounts due;

(iv) it is extremely difficult and impractical to determine such additional
costs and expenses;

(v) Lender is entitled to be compensated for such additional risks, costs and
expenses; and

(vi) the increase from the Interest Rate to the Default Rate represents a fair
and reasonable estimate of the additional risks, costs and expenses Lender will
incur by reason of Borrower’s delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquency on the Mortgage Loan (taking into account all circumstances
existing on the Effective Date).

(e) Address for Payments.

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

(f) Application of Payments.

If at any time Lender receives, from Borrower or otherwise, any amount in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such amount at Lender’s election. Neither Lender’s acceptance of an amount
that is less than all amounts then due and payable, nor Lender’s application of,
or suspension of the application of, such payment, shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Loan Agreement and the other
Loan Documents shall remain unchanged.

Section 2.03 Lockout/Prepayment.

(a) Prepayment; Prepayment Lockout; Prepayment Premium.

(1) Borrower shall not make a voluntary full or partial prepayment on the
Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time. Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 5 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) If a Prepayment Lockout Period applies to the Mortgage Loan, and during such
Prepayment Lockout Period Lender accelerates the unpaid principal balance of the
Mortgage Loan or otherwise applies collateral held by Lender to the repayment of
any portion of the unpaid principal balance of the Mortgage Loan, the Prepayment
Premium shall be due and payable and equal to the amount obtained by multiplying
the percentage indicated (if at all) in the Prepayment Premium Schedule by the
amount of principal being prepaid at the time of such acceleration or
application.

(b) Voluntary Prepayment in Full.

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

(1) Borrower delivers to Lender a Prepayment Notice, which Prepayment Notice may
be revocable by Borrower upon written notice to Lender, specifying the Intended
Prepayment Date not more than sixty (60) days, but not less than thirty (30)
days (if given via U.S. Postal Service) or twenty (20) days (if given via
facsimile, e-mail or overnight courier) prior to such Intended Prepayment Date;
and

(2) Borrower pays to Lender an amount equal to the sum of:

(A) the entire unpaid principal balance of the Mortgage Loan; plus

(B) all Accrued Interest (calculated through the last day of the month in which
the prepayment occurs); plus

(C) the Prepayment Premium; plus

(D) all other Indebtedness.

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date. However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date. If Borrower fails to prepay the
Mortgage Loan on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is not a Permitted Prepayment Date but is approved
by Lender) and such failure continues for five (5) Business Days or longer, or
into the following month (if sooner), Lender may recalculate the payoff amount.
Borrower shall immediately pay to Lender any additional amounts required by any
such recalculation.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 6 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(c) Acceleration of Mortgage Loan.

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

(1) the entire unpaid principal balance of the Mortgage Loan;

(2) all Accrued Interest (calculated through the last day of the month in which
the acceleration occurs);

(3) the Prepayment Premium; and

(4) all other Indebtedness.

(d) Application of Collateral.

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower. Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

(e) Casualty and Condemnation.

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or condemnation award in
accordance with this Loan Agreement.

(f) No Effect on Payment Obligations.

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

(g) Loss Resulting from Prepayment.

Borrower acknowledges and agrees that:

(1) any prepayment of the unpaid principal balance of the Mortgage Loan, whether
voluntary or involuntary, or resulting from a default by Borrower, will result
in Lender’s incurring loss, including reinvestment loss, additional risk,
expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties;

(2) it is extremely difficult and impractical to ascertain the extent of such
losses, risks and damages;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 7 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) the formula for calculating the Prepayment Premium represents a reasonable
estimate of the losses, risks and damages Lender will incur as a result of a
prepayment; and

(4) the provisions regarding the Prepayment Premium contained in this Loan
Agreement are a material part of the consideration for the Mortgage Loan, and
that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.

ARTICLE 3 - PERSONAL LIABILITY

Section 3.01 Non-Recourse Mortgage Loan; Exceptions.

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against any Guarantor under any Loan
Document.

Section 3.02 Personal Liability of Borrower (Exceptions to Non-Recourse
Provision).

(a) Personal Liability Based on Lender’s Loss.

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:

(1) failure to pay to Lender upon demand after an Event of Default, all Rents to
which Lender is entitled under the Loan Documents and the amount of all security
deposits collected by Borrower from tenants;

(2) failure to maintain all insurance policies required by the Loan Documents;

(3) failure to apply all insurance proceeds and any condemnation award as
required by the Loan Documents;

(4) failure to comply with any provision of this Loan Agreement or any other
Loan Document relating to the delivery of books and records, statements,
schedules and reports;

(5) failure to apply Rents to the ordinary and necessary expenses of owning and
operating the Mortgaged Property (other than property management fees that are
not currently payable pursuant to the terms of any collateral assignment of
property management agreement required by Lender), and to Debt Service Amounts,
except that Borrower will not be personally liable with respect to Rents that
are distributed in any calendar year if Borrower has paid all ordinary and
necessary expenses of owning and operating the Mortgaged Property and Debt
Service for the calendar year that such Rents are attributable;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 8 Article 2   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(6) waste or abandonment of the Mortgaged Property;

(7) failure to cause the renewal, continuation, extension or maintenance of all
Licenses required to legally operate the Mortgaged Property as a Seniors Housing
Facility or, if any Licenses are transferred to a transferee approved by Lender,
failure to cause such Licenses to be transferred or reissued within the period
of time required under applicable law and to provide to Lender written notice of
such transfer including copies of the newly issued Licenses; or

(8) in the event Borrower or any Property Operator is a Medicaid Participant
with respect to the Mortgaged Property and has executed a depositary agreement
required by Lender, revocation or termination of the standing instructions from
Borrower or Property Operator to the depositary bank pursuant to such depositary
agreement without Lender’s consent;

provided, however, Borrower shall not have personal liability under clauses (1),
(3), or (5) above to the extent that Borrower lacks the legal right to direct
the disbursement of the applicable funds due to an involuntary Bankruptcy Event
that occurs without the consent, encouragement or active participation of
Guarantor, Key Principal or Borrower Affiliate.

(b) Full Personal Liability for Mortgage Loan.

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

(1) failure by Borrower to comply with the single-asset entity requirements of
this Loan Agreement or any other Loan Document;

(2) a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

(3) the occurrence of any Bankruptcy Event (other than an acknowledgement in
writing as described in (ii) of the definition of “Bankruptcy Event”); provided,
however, in the event of an involuntary Bankruptcy Event, Borrower shall only be
personally liable if such involuntary Bankruptcy Event occurs with the consent,
encouragement or active participation of Borrower, Guarantor, Key Principal or
any Borrower Affiliate; or

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 9 Article 3   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(4) fraud or written material misrepresentation by Borrower, Guarantor, Key
Principal, or any officer, director, partner, member, or shareholder of
Borrower, Guarantor, or Key Principal or material omission in connection with:
any application for or creation of the Indebtedness, on-going financial or other
reporting, or any request for action or consent by Lender.

Section 3.03 Personal Liability for Indemnity Obligations.

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e), the Environmental Indemnity Agreement and
any other indemnity provided by Borrower under any other Loan Document.
Borrower’s liability for such indemnity obligations shall not be limited by the
amount of the Indebtedness, the repayment of the Indebtedness, or otherwise.

Section 3.04 Lender’s Right to Forego Rights Against Mortgaged Property.

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral or any other security, or pursued any rights against any Guarantor or
Key Principal, or pursued any other rights available to Lender under this Loan
Agreement, any other Loan Document or applicable law. For purposes of this
Section 3.04 only, the term “Mortgaged Property” shall not include any funds
that have been applied by Borrower as required or permitted by this Loan
Agreement prior to the occurrence of an Event of Default, or that Borrower was
unable to apply as required or permitted by this Loan Agreement because of a
Bankruptcy Event. To the fullest extent permitted by applicable law, in any
action to enforce Borrower’s personal liability under this Article 3, Borrower
waives any right to set off the value of the Mortgaged Property against such
personal liability.

ARTICLE 4 - BORROWER STATUS

Section 4.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 4.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Due Organization and Qualification.

Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 10 Article 3   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Location.

Borrower’s General Business Address is Borrower’s principal place of business
and principal office.

(c) Power and Authority.

Borrower has the requisite power and authority:

(1) to own the Mortgaged Property and to carry on its business as now conducted
and as contemplated to be conducted in connection with the performance of its
obligations under this Loan Agreement and under the other Loan Documents to
which it is a party; and

(2) to execute and deliver this Loan Agreement and the other Loan Documents to
which it is a party, and to carry out the transactions contemplated by this Loan
Agreement and the other Loan Documents to which it is a party.

(d) Due Authorization.

The execution, delivery and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery and performance by Borrower of this Loan Agreement or any of
the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

(e) Valid and Binding Obligations.

This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

(f) Effect of Mortgage Loan on Borrower’s Financial Condition.

Borrower is not presently Insolvent and the Mortgage Loan will not render
Borrower Insolvent. Borrower has sufficient working capital, including proceeds
from the Mortgage Loan, cash flow from the Mortgaged Property, or other sources,
not only to adequately maintain the Mortgaged Property, but also to pay all of
Borrower’s outstanding debts as they come due, including all Debt Service
Amounts.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 11 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(g) Economic Sanctions, Anti-Money Laundering and Anti-Corruption.

None of Borrower, any Affiliated Property Operator, any Guarantor, any Key
Principal, or any Principal, nor to Borrower’s knowledge, its general partners,
managing members, managers (if non-member managed), or any Person owning or
controlling any of them:

(1) is in violation of:

(A) any applicable anti-money laundering laws, including those contained in the
Bank Secrecy Act;

(B) any applicable economic sanction laws administered by OFAC or by the United
States Department of State; or

(C) any applicable anti-drug trafficking, anti-terrorism, or anti-corruption
laws, civil or criminal; or

(2) is a Person:

(A) that is charged with, or has reason to believe that he, she or it is under
investigation for, any violation of any such laws;

(B) that has been convicted of any violation of, has been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under any
such laws;

(C) named on the list of “Specially Designated Nationals or Blocked Persons”
maintained by OFAC (or any successor United States government office or list),
or any similar list maintained by the United States Department of State (or any
successor United States government office or list);

(D) with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is prohibited from transacting business
of the type contemplated by this Loan Agreement and the other Loan Documents
under any other applicable law; or

(E) that is owned, controlled by, or affiliated with any Person identified in
clause (A), (B), (C), and/or (D) of this Section 4.01(g)(2); or

(3) is in violation of any obligation to maintain appropriate internal controls
as required by the governing laws of the jurisdiction of such Person as are
necessary to ensure compliance with the economic sanctions, anti-money
laundering and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 12 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(h) Borrower Single Asset Status.

Borrower:

(1) does not own any real property, personal property or assets other than the
Mortgaged Property;

(2) does not own, operate or participate in any business other than the
management and operation of the Mortgaged Property;

(3) has no material financial obligation under any indenture, mortgage, deed of
trust, deed to secure debt, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Mortgaged Property is
otherwise bound, other than unsecured obligations incurred in the ordinary
course of the operation of the Mortgaged Property and obligations under the Loan
Documents and obligations secured by the Mortgaged Property to the extent
permitted by the Loan Documents;

(4) has accurately maintained its financial statements, accounting records and
other partnership, real estate investment trust, limited liability company or
corporate documents, as the case may be, separate from those of any other
Person;

(5) has not commingled its assets or funds with those of any other Person;

(6) has been adequately capitalized in light of its contemplated business
operations;

(7) has not assumed, guaranteed or become obligated for the liabilities of any
other Person (except in connection with the Mortgage Loan or the endorsement of
negotiable instruments in the ordinary course of business) or held out its
credit as being available to satisfy the obligations of any other Person; and

(8) has not entered into, and was not a party to, any transaction with any
affiliate of any Person, except in the ordinary course of business and on terms
which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

(i) No Bankruptcies or Judgments.

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning a Controlling Interest in any of them
is currently:

(1) the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;

(2) preparing or intending to be the subject of a Bankruptcy Event; or

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 13 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) the subject of any judgment unsatisfied of record or docketed in any court;
or

(4) Insolvent.

(j) No Litigation.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, any Guarantor, any Key Principal, any Principal
or the Mortgaged Property.

(k) Payment of Taxes, Assessments and Other Charges.

Borrower confirms that:

(1) it has filed all federal, state, county and municipal tax returns and
reports required to have been filed by Borrower;

(2) it has paid all taxes, governmental charges and assessments due and payable
with respect to such returns and reports;

(3) there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower; and

(4) it has made adequate reserves on its books and records for all taxes that
have accrued but which are not yet due and payable.

(l) Not a Foreign Person.

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

(m) ERISA.

Borrower acknowledges that:

(1) it has no Employee Benefit Plan and does not maintain or sponsor an Employee
Benefit Plan intended to meet the requirements of a “qualified plan” under
Section 401(a) of the Internal Revenue Code;

(2) it does not maintain, sponsor or contribute to any Employee Benefit Plan
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue
Code;

(3) it has not engaged in a non-exempt “prohibited transaction” described in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code that could
result in an assessment of a civil penalty under Section 502(i) of ERISA or
excise tax under Section 4975 of the Internal Revenue Code and none of the
assets of Borrower constitute “plan assets” (within the meaning of Department of
Labor Regulation Section 2510.3-101) of any Employee Benefit Plan subject to
Title I of ERISA;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 14 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(4) it has not incurred any “withdrawal liability” and no “reportable event” has
occurred (as such terms are described in Title IV of ERISA) with respect to any
such Employee Benefit Plan, unless approved by the appropriate Governmental
Authority;

(5) none of Borrower, any general partner, manager (if non-member managed), or
managing member of Borrower, or any Guarantor, Principal, or Key Principal, or
any person under common control with Borrower, is or ever has been obligated to
contribute to any “multiemployer plan” (as defined in Section 3(37) of ERISA;
and

(6) it has no unpaid obligations or liabilities that have not been discharged
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets, including
satisfaction of any plan funding requirements.

(n) Default Under Other Obligations.

(1) The execution, delivery and performance of the obligations imposed on
Borrower under this Loan Agreement and the Loan Documents to which it is a party
will not cause Borrower to be in default under the provisions of any agreement,
judgment or order to which Borrower is a party or by which such Borrower is
bound.

(2) None of Borrower, any general partner, manager (if non-member managed) or
managing member of Borrower, or any Guarantor, Principal or Key Principal is in
default under any obligation to Lender.

(o) Prohibited Person.

None of Borrower, any Guarantor, any Key Principal, any Principal, or any
Affiliated Property Operator, nor to Borrower’s knowledge, its general partners,
managing members, managers (if non-member managed) or any Person owning a
Controlling Interest in any of them is a Prohibited Person.

(p) Licensing; Compliance with Law.

(1) Borrower (or the applicable Property Operator) is in all respects legally
authorized to operate the Mortgaged Property as a Seniors Housing Facility,
under the applicable laws of the Property Jurisdiction. If required by
applicable law, Borrower has, or the applicable Property Operator has, a current
provider agreement under any and all applicable federal, state and local laws
for reimbursement: (A) to a Seniors Housing Facility on the Mortgaged Property;
or (B) for other type of care provided at the Mortgaged Property. There is no
decision not to renew any provider agreement related to the Mortgaged Property,
nor is there any action pending or threatened to impose alternative, interim or
final sanctions with respect to the Mortgaged Property.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 15 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) None of Borrower, the Mortgaged Property or any Property Operator, is
subject to any proceeding, suit or investigation by any federal, state or local
government or quasi-government body, agency, board authority or any other
administrative or investigative body which (A) may result in the imposition of a
fine or an alternative, interim or final sanction, (B) would have a material
adverse effect on Borrower or the operation of the Mortgaged Property, (C) would
result in the appointment of a receiver or manager or (D) would result in the
revocation, transfer, surrender, suspension or other impairment of the Licenses
for the Mortgaged Property to operate as a Seniors Housing Facility.

(3) Borrower is not, nor is any Property Operator, a participant in any federal
program whereby any federal, state or local, government or quasi-governmental
body, agency, board or other authority may have the right to recover funds by
reason of the advance of federal funds. Borrower has not received notice, and is
not aware of any violation of applicable antitrust laws of any federal, state or
local, government or quasi-government body, agency, board or other authority.

(4) Neither the execution and delivery of the Loan Agreement, the Note, the
Security Instrument, the SASA or the Loan Documents, Borrower’s performance
thereunder, nor the recordation of the Security Instrument or any other Loan
Document will adversely affect the Licenses necessary for the operation of the
Mortgaged Property as a Seniors Housing Facility in the Property Jurisdiction.

(5) Except as otherwise previously specifically disclosed to Lender in writing,
in the event any existing Facility Operating Agreement is terminated or Lender
acquires the Mortgaged Property through foreclosure or otherwise, none of
Borrower, Lender, any Property Operator, any subsequent Property Operator or any
subsequent purchaser (through foreclosure or otherwise) must obtain a
certificate of need from any applicable state health care regulatory authority
or agency (other than giving such notice required under the applicable state law
or regulation) prior to applying for any applicable License necessary for the
operation of the Mortgaged Property as a Seniors Housing Facility, provided that
no service or unit complement is changed.

(6) If Borrower or any Property Operator is a HIPAA Covered Entity, Borrower
hereby confirms that such entity has developed and implemented a HIPAA
compliance plan (including providing a Notice of Privacy Practices as required
under HIPAA), designated a privacy officer and otherwise achieved substantial
compliance with HIPAA requirements, including those concerning privacy, breach
notification, security and billing standards.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 16 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Section 4.02 Covenants.

(a) Maintenance of Existence; Organizational Documents.

Borrower shall maintain its existence, its entity status, franchises, rights and
privileges under the laws of the state of its formation or organization (as
applicable). Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction that qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document. Borrower shall not make any material change to its
organizational documents, including changes relating to control of, or the
ability to oversee management and day-to-day operations of, Borrower, without
Lender’s prior written consent. Borrower shall promptly inform Lender in writing
if Borrower has actual knowledge of, and shall deliver to Lender copies of, any
related written communications, complaints, orders, judgments and other
documents relating to the occurrence of any material act, omission, change or
event, including any governmental approval, the result of which is to change or
alter in any way the legal or regulatory status of Borrower or any Property
Operator.

(b) Economic Sanctions and Anti-Money Laundering.

(1) Borrower shall at all times remain, and shall cause its general partners,
managing members and managers (if non-member managed), and any Affiliated
Property Operator, any Guarantor, Key Principal, Principal and any Person owning
or controlling any of them to remain, in compliance with:

(A) any applicable anti-money laundering laws, including those contained in the
Bank Secrecy Act;

(B) any applicable economic sanction laws administered by OFAC or by the United
States Department of State; and

(C) any applicable anti-drug trafficking, anti-terrorism, or anti-corruption
laws, civil or criminal.

(2) At no time shall Borrower, or its general partners, managing members,
managers (if non-member managed), any Affiliated Property Operator, any
Guarantor, Key Principal, Principal, or any Person owning or controlling any of
them, be a Person:

(A) that is charged with, or has reason to believe that he, she or it is under
investigation for, any violation of any such laws;

(B) that has been convicted of any violation of, has been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under, any
such laws;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 17 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(C) named on the list of “Specially Designated Nationals or Blocked Persons”
maintained by OFAC (or any successor United States government office or list),
or any similar list maintained by the United States Department of State (or any
successor United States government office or list);

(D) with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is prohibited from transacting business
of the type contemplated by this Loan Agreement and the other Loan Documents
under any other applicable law; or

(E) that is owned, controlled by or affiliated with any Person identified in
clause (A), (B), (C), and/or (D) of this Section 4.02(b)(2).

(3) At no time shall Borrower, its general partners, managing members, managers,
non-member managers, any Affiliated Property Operator, any Guarantor, Key
Principal, Principal and any Person owning or controlling any of them, be a
Person in violation of any obligation to maintain appropriate internal controls
as required by the governing laws of the jurisdiction of such Person as are
necessary to ensure compliance with the economic sanctions, anti-money
laundering, and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

(c) Payment of Taxes, Assessments and Other Charges.

Borrower shall file all federal, state, county and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest or cost may be added thereto, all taxes payable with respect
to such returns and reports.

(d) Borrower Single Asset Status.

Until the Indebtedness is fully paid, Borrower:

(1) shall not acquire any real property, personal property or assets other than
the Mortgaged Property;

(2) shall not own, operate or participate in any business other than the
management and operation of the Mortgaged Property;

(3) shall not commingle its assets or funds with those of any other Person
unless such assets or funds can be segregated and identified;

(4) shall accurately maintain its financial statements, accounting records and
other partnership, real estate investment trust, limited liability company or
corporate documents, as the case may be, separate from those of any other
Person, except that Borrower’s financial position, assets, liabilities, net
worth and operating results may be included in the consolidated financial
statements of an Affiliate, provided that Borrower is properly reflected and
treated as a separate legal entity in such consolidated financial statements;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 18 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(5) shall not assume, guaranty or become obligated for, the liabilities of any
other Person (except in connection with the Mortgage Loan or the endorsement of
negotiable instruments in the ordinary course of business) or hold out its
credit as being available to satisfy the obligations of any other Person; or

(6) shall not enter into, or become a party to, any transaction with any
affiliate of any Person, except in the ordinary course of business and on terms
which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

(e) ERISA.

Borrower acknowledges that:

(1) it shall not maintain or sponsor an Employee Benefit Plan or fail to comply
with the requirements of a “qualified plan” under Section 401(a) of the Internal
Revenue Code;

(2) it shall not maintain, sponsor or contribute to any Employee Benefit Plan
that is subject to Title IV of ERISA or Section 412 of the Internal Revenue
Code;

(3) it shall not engage in a non-exempt “prohibited transaction” described in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code that could
result in an assessment of a civil penalty under Section 502(i) of ERISA or
excise tax under Section 4975 of the Internal Revenue Code, and none of the
assets of Borrower shall constitute “plan assets” (within the meaning of
Department of Labor Regulation Section 2510.3-101) of any Employee Benefit Plan
subject to Title I of ERISA;

(4) it shall not incur any “withdrawal liability” or trigger a “reportable
event” (as such terms are described in Title IV of ERISA) with respect to any
such Employee Benefit Plan, unless approved by the appropriate Governmental
Authority;

(5) none of Borrower, any general partner, manager, managing member or Principal
of Borrower, or any Guarantor or Key Principal, or any person under common
control with Borrower, shall withdraw from any Employee Benefit Plan that is a
“multiemployer plan” (as defined in Section 3(37) of ERISA); and

(6) it shall not incur any liabilities under ERISA that if unpaid or unperformed
might result in the imposition of a Lien against any of its properties or
assets, including satisfaction of any plan funding requirements.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 19 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(f) Notice of Litigation or Insolvency.

Borrower shall give immediate written notice to Lender of any claims, actions,
suits or proceedings at law or in equity (including any insolvency, bankruptcy
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, any
Guarantor, any Key Principal, any Principal, any Affiliated Property Operator or
the Mortgaged Property, which claims, actions, suits or proceedings, if
adversely determined would reasonably be expected to materially adversely affect
the financial condition or business of Borrower, any Guarantor, any Key
Principal, any Principal or any Affiliated Property Operator or the condition or
ownership of the Mortgaged Property (including any claims, actions, suits or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material).

(g) Payment of Costs, Fees, and Expenses.

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:

(1) any amendment to, or consent, or waiver required under this Loan Agreement
or any of the Loan Documents (whether or not any such amendments, consents, or
waivers are entered into);

(2) defending or participating in any litigation arising from actions by third
parties and brought against or involving Lender with respect to:

(A) the Mortgaged Property;

(B) any event, act, condition, or circumstance in connection with the Mortgaged
Property; or

(C) the relationship between Lender, Borrower, Key Principal and Guarantor in
connection with this Loan Agreement or any of the transactions contemplated by
this Loan Agreement;

(3) the administration or enforcement of, or preservation of rights or remedies
under, this Loan Agreement or any other Loan Documents including or in
connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents;

(4) any Bankruptcy Event or Guarantor Bankruptcy Event;

(5) any disclosure documents, including fees payable to any rating agencies,
including the reasonable fees and expenses of Lender’s attorneys and
accountants.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 20 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(h) Compliance with Laws Applicable to Seniors Housing Facility.

(1) If required by applicable law, Borrower shall at all times maintain a
current provider agreement under any and all applicable federal, state and local
laws for reimbursement: (A) to a Seniors Housing Facility on the Mortgaged
Property; or (B) for other type of care provided at the Mortgaged Property.

(2) If Borrower is a HIPAA Covered Entity, Borrower shall at all times remain in
substantial compliance with HIPAA requirements, including those concerning
privacy, breach notification, security and billing standards.

ARTICLE 5 - THE MORTGAGE LOAN

Section 5.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 5.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Receipt and Review of Loan Documents.

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

(b) No Default.

No Event of Default exists under any of the Loan Documents and the execution,
delivery and performance of the obligations imposed on Borrower under the Loan
Documents will not cause Borrower to be in default under the provisions of any
agreement, judgment or order to which Borrower is a party or by which Borrower
is bound.

Section 5.02 Covenants.

(a) Ratification of Covenants; Estoppels; Certifications.

Borrower shall:

(1) promptly notify Lender in writing upon any violation of any covenant set
forth in any Loan Document; provided, however, any such notice by Borrower shall
not relieve Borrower of, or result in a waiver of, any obligation under this
Loan Agreement or any other Loan Document; and

(2) within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, certifying to Lender or any
person designated by Lender, as of the date of such statement:

(A) that the Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that the Loan Documents are in full force and
effect as modified and setting forth such modifications);

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 21 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) the unpaid principal balance of the Mortgage Loan;

(C) the date to which interest on the Mortgage Loan has been paid;

(D) that Borrower is not in default in paying the Indebtedness or in performing
or observing any of the covenants or agreements contained in this Loan Agreement
or any of the other Loan Documents (or, if Borrower is in default, describing
such default in reasonable detail);

(E) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and

(F) any additional facts requested by Lender.

(b) Further Assurances.

(1) Other Documents As Lender May Require.

Borrower shall execute, acknowledge and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Loan Agreement and the other
Loan Documents.

(2) Corrective Actions.

Borrower shall provide, or cause to be provided, to Lender, at Borrower’s cost
and expense, such further documentation or information deemed necessary or
appropriate by Lender in the exercise of its rights under the related commitment
letter between Borrower and Lender or to correct patent mistakes in the Loan
Documents, the Title Policy or the funding of the Mortgage Loan.

(c) Sale of Mortgage Loan.

Borrower shall:

(1) do anything necessary to comply with the requirements of Lender or any
Investor of the Mortgage Loan or provide, or cause to be provided, to Lender or
any Investor of the Mortgage Loan, at Borrower’s cost and expense, such further
documentation or information required by Lender or Investor, in order to enable:

(A) Lender to sell the Mortgage Loan to such Investor;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 22 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) Lender to obtain a refund of any commitment fee from any such Investor; or

(C) any such Investor to further sell or securitize the Mortgage Loan;

(2) ratify and affirm in writing the representations and warranties set forth in
any Loan Document as of such date specified by Lender modified as necessary to
reflect changes that have occurred subsequent to the Effective Date;

(3) confirm that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and

(4) execute and deliver to Lender and/or any Investor such other documentation,
including any amendments, corrections, deletions or additions to this Loan
Agreement or other Loan Document(s) as is required by Lender or such Investor.

(d) Limitations on Further Acts of Borrower.

Nothing in Section 5.02(c) shall require Borrower to do any further act that has
the effect of:

(1) changing the economic terms of the Mortgage Loan set forth in the related
commitment letter between Borrower and Lender; or

(2) imposing on Borrower greater personal liability under the Loan Documents
than that set forth in the related commitment letter between Borrower and
Lender.

(e) Financing Statements; Record Searches.

(1) Borrower shall pay all filing costs and all costs and expenses associated
with any filing or recording of:

(A) any financing statements, including all continuation statements, termination
statements and amendments or any other filings related to security interests in
or liens on collateral; and

(B) any record searches for financing statements that Lender may require.

(2) Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements and amendments as Lender may
require in order to protect and preserve Lender’s lien priority and security
interest in the Mortgaged Property (and to the extent Lender has filed any such
financing statements, continuation statements or amendments prior to the
Effective Date, such filings by Lender are hereby authorized and ratified by
Borrower).

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 23 Article 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 6 - PROPERTY USE, PRESERVATION AND MAINTENANCE

Section 6.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 6.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Compliance with Law; Permits and Licenses.

(1) To Borrower’s knowledge, all improvements to the Land and the use of the
Mortgaged Property comply with:

(A) all applicable laws, ordinances, statutes, rules and regulations, including
all applicable statutes, rules and regulations pertaining to requirements for
equal opportunity, anti-discrimination, fair housing and environmental
protection;

(B) laws regulating the handling and disposal of medical or biological waste;

(C) the applicable provisions of Seniors Housing Facility laws, rules,
regulations and published interpretations thereof including all criteria
established to classify the Mortgaged Property as housing for older persons
under the Fair Housing Amendments Act of 1988 and the Housing for Older Persons
Act of 1995 to which Borrower or the Mortgaged Property is subject; and

(D) privacy, breach notification, security and billing standards including those
set forth in HIPAA.

(2) To Borrower’s knowledge, there is no evidence of any illegal activities on
the Mortgaged Property.

(3) To Borrower’s knowledge, no permits or approvals from any Governmental
Authority, other than those previously obtained and furnished to Lender, are
necessary for the commencement and completion of the Repairs or Replacements, as
applicable.

(4) All required permits, licenses and certificates to comply with all zoning
and land use statutes, laws, ordinances, rules and regulations, and all
applicable health, fire, safety and building codes, and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses or the equivalent, have been obtained and are in full force
and effect.

(5) To the extent any License is required under applicable law, the Mortgaged
Property is duly licensed under the Seniors Housing Facility Licensing
Designation under the applicable laws of the Property Jurisdiction. If required
under the applicable laws of the Property Jurisdiction, the Licenses or other
operating certificates are in good standing and are in full force and effect.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 24 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(6) No portion of the Mortgaged Property has been purchased with the proceeds of
any illegal activity.

(7) If neither Borrower nor any Property Operator is a Medicaid Participant as
of the Effective Date, Borrower hereby confirms that neither Borrower nor
Property Operator has entered into a contract to be a participating provider in
the Medicaid Program with respect to the Mortgaged Property. If Borrower or any
Property Operator is a Medicaid Participant as of the Effective Date with
respect to the Mortgaged Property, Borrower hereby confirms that no more than
twenty percent (20%) of the Mortgaged Property’s effective gross income is
derived from units relying on Medicaid payments.

(b) Operating Documents; Contracts; Resident Records.

(1) Each Facility Operating Agreement or other Contract is a valid and binding
agreement enforceable against the parties in accordance with its terms and is in
full force and effect.

(2) No party is in default in performing any of its obligations under any
Facility Operating Agreement or other Contract.

(3) Each Facility Operating Agreement and other Contracts are assignable and no
previous assignment of Borrower’s interest in the Facility Operating Agreement
or Contracts has been made. Borrower has entered into the Contracts previously
identified to Lender for the provision of goods or services, at or otherwise in
connection with the operation, use or management of the Mortgaged Property.

(4) All resident records at the Mortgaged Property are true and correct in all
material respects.

(c) Property Characteristics.

(1) The Mortgaged Property contains not less than:

(A) the Property Square Footage;

(B) the Total Parking Spaces; and

(C) the Total Residential Units.

(2) No part of the Land is included or assessed under or as part of another tax
lot or parcel, and no part of any other property is included or assessed under
or as part of the tax lot or parcels for the Land.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 25 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(d) Property Ownership.

Borrower is sole owner of the Mortgaged Property.

Section 6.02 Covenants

(a) Use of Property.

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

(1) allow changes in the use of all or any part of the Mortgaged Property,
including any change in the unit or bed composition;

(2) convert any individual dwelling units or common areas to commercial use;

(3) initiate or acquiesce in a change in the zoning classification of the Land;

(4) establish any condominium or cooperative regime with respect to the
Mortgaged Property; or

(5) subdivide the Land.

(b) Property Maintenance.

Borrower shall:

(1) pay the expenses of operating, managing, maintaining and repairing the
Mortgaged Property (including insurance premiums, utilities, Repairs and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;

(2) keep the Mortgaged Property in good repair and marketable condition
(including the replacement of Personalty and Fixtures with items of equal or
better function and quality) and subject to Section 9.03(b) restore or repair
promptly, in a good and workmanlike manner, any damaged part of the Mortgaged
Property to the equivalent of its original condition or condition immediately
prior to the damage (if improved after the Effective Date), whether or not
insurance proceeds are or any condemnation award is available to cover any costs
of such restoration or repair;

(3) commence all Required Repairs, Additional Lender Repairs and Additional
Lender Replacements as follows:

(A) with respect to any Required Repairs, promptly following the Effective Date
(subject to weather conditions, if applicable), in accordance with the timelines
set forth on the Required Repair Schedule, or if no timelines are provided, as
soon as practical following the Effective Date;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 26 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03(c), promptly following Lender’s notice of such
Additional Lender Repairs (subject to weather conditions, if applicable),
commence any such Additional Lender Repairs in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical;

(C) with respect to Additional Lender Replacements, in the event that Lender
determines that Additional Lender Replacements are necessary from time to time
or pursuant to Section 6.03(c), promptly following Lender’s notice of such
Additional Lender Replacements (subject to weather conditions, if applicable),
commence any such Additional Lender Replacements in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical;

(4) make, construct, install, diligently perform and complete all Replacements
and Repairs:

(A) in a good and workmanlike manner as soon as practicable following the
commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except for Permitted Encumbrances);

(B) in accordance with all applicable laws, ordinances, rules and regulations of
any Governmental Authority including applicable building codes, special use
permits and environmental regulations;

(C) in accordance with all applicable insurance requirements; and

(D) within all timeframes required by Lender, and Borrower acknowledges that it
shall be an Event of Default if Borrower abandons or ceases work on any Repair
at any time prior to the completion of the Repairs for a period of longer than
twenty (20) days (except when such cessation results from causes beyond the
control of Borrower and Borrower is diligently pursuing the reinstitution of
such work, provided however any such abandonment or cessation shall not in any
event allow the Repair to be completed after the Completion Period); and

(5) subject to the terms of Section 6.03(a), provide for professional operation
and management of the Mortgaged Property as a Seniors Housing Facility either by
Borrower or any Property Operator, as approved by Lender in writing;

(6) give notice to Lender of, and, unless otherwise directed in writing by
Lender, appear in and defend any action or proceeding purporting to affect the
Mortgaged Property, Lender’s security for the Mortgage Loan or Lender’s rights
under this Loan Agreement; and

(7) upon Lender’s request, submit to Lender any contracts or work orders
described in Section 13.02(b).

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 27 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(c) Property Preservation.

Borrower shall:

(1) not commit waste, or abandon or permit impairment or deterioration of the
Mortgaged Property;

(2) except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality);

(3) not engage in or knowingly permit, and shall take appropriate measures to
prevent and abate or cease and desist, any illegal activities at the Mortgaged
Property that could endanger tenants or visitors, result in damage to the
Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property;

(4) not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage required by this Loan Agreement;
or

(5) not subject the Mortgaged Property to any voluntary, elective or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective or
non-compulsory special tax district or similar regime).

(d) Property Inspections.

Borrower shall:

(1) permit Lender, its agents, representatives and designees to enter upon and
inspect the Mortgaged Property (including in connection with any replacement,
repair or environmental inspections), and shall cooperate and provide access to
all areas of the Mortgaged Property (subject to the rights of tenants under the
Leases, and in a manner that will not unreasonably interfere with the operation
of the Mortgaged Property or any tenant thereof) during normal business hours or
at such other reasonable time upon reasonable notice, and at any time after an
Event of Default or when exigent circumstances exist; and

(2) pay for reasonable costs or expenses incurred by Lender or its agents in
connection with any such inspections.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 28 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(e) Compliance with Laws.

Borrower shall:

(1) comply with all laws, ordinances, statutes, rules and regulations of any
Governmental Authority and all recorded lawful covenants and agreements relating
to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations and covenants pertaining to construction of
improvements on the Land, fair housing and requirements for equal opportunity,
anti-discrimination, environmental protection and Leases;

(2) maintain all required permits, licenses and certificates necessary to comply
with all zoning and land use statutes, laws, ordinances, rules and regulations,
and all applicable health, fire, safety and building codes and for the lawful
use and operation of the Mortgaged Property, including certificates of
occupancy, apartment licenses or the equivalent;

(3) comply with all applicable laws that pertain to the maintenance and
disposition of tenant security deposits;

(4) at all times maintain records sufficient to demonstrate compliance with the
provisions of this Section 6.02(e); and

(5) promptly after receipt or notification thereof, provide Lender copies of any
building code or zoning violation from any Governmental Authority with respect
to the Mortgaged Property.

(f) Licensing.

(1) Borrower (A) shall maintain and operate or shall cause any applicable
Property Operator to maintain and operate the Mortgaged Property as a Seniors
Housing Facility at all times in accordance with the standards required by any
applicable Licenses and as required by any regulatory authority, (B) shall
maintain or shall cause any applicable Property Operator to maintain in good
standing all Licenses, (C) shall renew or extend or shall cause any applicable
Property Operator to renew and extend all such required Licenses, and (D) shall
not fail nor allow the failure by any applicable Property Operator to take any
action necessary to keep all such Licenses in good standing and full force and
effect. Borrower will or will cause any applicable Property Operator to provide
Lender written notice, within five (5) days of Borrower’s or Property Operator’s
receipt of any notice or order of a violation received by them or of which they
become aware which may otherwise have an adverse impact on the Mortgaged
Property, its operations or its compliance with licensing and regulatory
requirements.

(2) If any licensing or similar regulatory requirement is imposed upon or
otherwise becomes applicable to the Mortgaged Property after the Effective Date,
Borrower shall obtain, or shall cause the applicable Property Operator to
obtain, all Licenses required to lawfully operate the Mortgaged Property as a
Seniors Housing Facility and shall maintain or shall cause the applicable
Property Operator to maintain, such Licenses in full force and effect. Borrower
acknowledges and agrees that all such Licenses are subject to the terms of this
Loan Agreement and the Loan Documents.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 29 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) Without the prior written consent of Lender, Borrower shall not, and shall
require any applicable Property Operator not to, amend, modify, transfer or
otherwise change the Licenses at the Mortgaged Property.

(4) Borrower shall promptly inform Lender in writing if Borrower has actual
knowledge of, and shall deliver to Lender copies of, any related written
communications, complaints, orders, judgments and other documents relating to
the commencement of any rulemaking or disciplinary proceeding or the
promulgation of any proposed or final rule which would have, or may reasonably
be expected to have, a material adverse effect on the Mortgaged Property or on
Borrower’s or any Property Operator’s ability to operate and manage the
Mortgaged Property as a Seniors Housing Facility; the receipt of notice from any
Governmental Authority having jurisdiction over Borrower or any Property
Operator that (A) Borrower or Property Operator is being placed under regulatory
supervision, (B) any License related to the conduct of Borrower’s or any
applicable Property Operator’s business or the Mortgaged Property is to be
suspended or revoked or (C) Borrower or Property Operator is to cease and desist
any practice, procedure or policy employed by Borrower or Property Operator in
the conduct of its business, and such cessation would have, or may reasonably be
expected to have, a material adverse effect on the Mortgaged Property or on
Borrower’s or any Property Operator’s ability to operate the Mortgaged Property
as a Seniors Housing Facility;

(g) Medicaid.

(1) If Borrower or any Property Operator is a Medicaid Participant as of the
Effective Date with respect to the Mortgaged Property, Borrower or such Property
Operator shall maintain its contract as a participating provider in the Medicaid
Program at all times. Borrower shall not permit or allow more than twenty
percent (20%) of the Mortgaged Property’s effective gross income to be derived
from units relying on Medicaid payments. If by reason of applicable law or
regulation more than twenty percent (20%) of effective gross income is derived
from units relying on Medicaid payments, Borrower shall take, or shall cause to
be taken, in a diligent and expeditious manner all reasonable steps necessary to
bring the Mortgaged Property into compliance with the preceding sentence to the
extent permissible by applicable law or regulation. Borrower shall limit the use
and occupancy of the Mortgaged Property to tenants that meet the standards for a
Seniors Housing Facility. Borrower shall not accept tenants that require skilled
nursing care or permit tenants requiring skilled nursing care to remain at the
Mortgaged Property as a routine matter.

(2) If neither Borrower nor any Property Operator is a Medicaid Participant as
of the Effective Date, Borrower shall notify Lender in writing thirty (30) days
prior to Borrower’s or any Property Operator’s submission of its request to
participate in the Medicaid Program, and will provide Lender with copies of all
correspondence and documentation received from the Property Jurisdiction or any
authorizing entity concerning its submission. In the event Borrower or any
Property Operator becomes a Medicaid Participant with respect to the Mortgaged
Property, Borrower and such Property Operator shall execute the form of Medicaid
reserve agreement and depositary agreement as Lender may require.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 30 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(h) Facility Operating Agreement.

(1) Borrower shall comply with and shall enforce the obligations of each
Property Operator under each Facility Operating Agreement.

(2) Without prior written consent of Lender, Borrower shall not:

(A) amend or modify any Facility Operating Agreement;

(B) terminate any Facility Operating Agreement;

(C) waive a default under any Facility Operating Agreement;

(D) assign its rights or interests under any Facility Operating Agreement;

(E) Transfer the responsibility for the operation and management of the
Mortgaged Property from any Property Operator to any other person or entity;

(F) Transfer any Facility Operating Agreement; or

(G) add or release a property to or from the Operating Lease.

(3) Within five (5) days of Borrower’s or any Property Operator’s receipt,
Borrower shall give Lender written notice of any notice or information received
by Borrower or any Property Operator that indicates either Borrower or any
Property Operator (A) is in default under the terms of any Facility Operating
Agreement, (B) is amending, modifying or terminating any Facility Operating
Agreement or (C) is otherwise discontinuing its operation and management of the
Mortgaged Property.

(4) After Borrower receives notice (or otherwise has actual knowledge) of an
Event of Default under the Loan Documents, it will not make any payment of fees
under or pursuant to the Operating Lease without Lender’s prior written consent.

(5) Borrower shall cause each Property Operator, where applicable, to comply
with the terms, conditions, provisions, requirements and affirmative and
negative covenants of this Loan Agreement relating to the use and operation of
the Mortgaged Property, including all terms, conditions, provisions,
requirements and affirmative and negative covenants set forth in this Loan
Agreement applicable to the organization, existence and good standing of
Property Operator necessary for the use and operation of the Mortgaged Property.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 31 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(i) Change in Property Operator.

Each Property Operator and each Facility Operating Agreement must be approved by
Lender. Borrower shall not remove or permit or suffer the removal of any
Property Operator without the prior written consent of Lender and unless and
until Lender has approved in writing a replacement Property Operator. Each
Facility Operating Agreement or other similar agreement between Borrower and a
new Property Operator must be approved in writing by Lender, and Borrower and
the new Property Operator must execute and deliver to Lender a SASA in form
acceptable to Lender, subject to the provisions of Section 6.03(a). Borrower
shall notify Lender in writing of any name change of an Affiliated Property
Operator or any change in an Affiliated Property Operator’s place of
incorporation or organization. Borrower agrees that Lender shall have the right
to remove any Property Operator at any time upon the occurrence of an Event of
Default, subject to the provisions of any SASA and any assignment of management
agreement then in effect.

(j) Contracts.

Borrower may in the future enter into Contracts for the provision of additional
goods or services at or otherwise in connection with the operation, use or
management of the Mortgaged Property. Borrower absolutely and unconditionally
pledges, grants a security interest in and assigns to Lender all of Borrower’s
right, title and interest in, to and under the Contracts, including Borrower’s
right, power and authority to modify the terms of, extend or terminate any such
Contract. Until Lender gives notice to Borrower of Lender’s exercise of its
rights under this Loan Agreement, Borrower shall have all right, power and
authority granted to Borrower under any Contract (except as otherwise limited by
this subsection or any other provision of this Loan Agreement), including the
right, power and authority to modify the terms of any Contract or extend or
terminate any Contract. Upon the occurrence of an Event of Default and at the
option of Lender, the permission given to Borrower pursuant to the preceding
sentence to exercise all right, power and authority under Contracts shall
terminate. Upon Lender’s delivery of notice to Borrower of an Event of Default,
Lender shall immediately have all right, power and authority granted to Borrower
under any Contract, including the right, power and authority to modify the terms
of, extend or terminate any such Contract. Borrower shall fully perform all of
its obligations under the Contracts, and Borrower agrees not to assign, sell,
pledge, transfer, mortgage or otherwise encumber its interests in any of the
Contracts without the prior written approval of Lender. Each Contract entered
into by Borrower subsequent to the date hereof, the average annual consideration
of which, directly or indirectly, is at least $20,000, shall provide: (A) that
it shall be terminable for cause; and (B) that it shall be terminable, at
Lender’s option, upon the occurrence of an Event of Default.

Section 6.03 Mortgage Loan Administration Matters Regarding the Property.

(a) Property Management.

If, in connection with the making of the Mortgage Loan, or at any later date,
Lender waives in writing the requirement that Borrower enter into a written
contract for operation and management of the Mortgaged Property, and Borrower
later elects to enter into a written contract or change the operation and
management of the Mortgaged Property, such new Property Operator and any
Facility Operating Agreement must be approved by Lender. As a condition to any
approval by Lender, Borrower and such new Property Operator shall enter into a
SASA.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 32 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Subordination of Fees by Property Operator.

All fees due to an Affiliated Property Operator in connection with the operation
and management of the Mortgaged Property shall be subordinated in right to the
prior payment in full of the Indebtedness. All fees due to a non-Affiliated
Property Operator in connection with the operation and management of the
Mortgaged Property shall be subordinated in right of payment to the prior
payment in full of monthly debt service and funding of escrows and reserves as
required under the Mortgage Loan Documents, and the payment of all operating
expenses and capital expenditures incurred in connection with the operation and
management of the Mortgaged Property.

(c) Physical Needs Assessment.

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated since
the Effective Date, Lender may obtain, at Borrower’s expense, a physical needs
assessment of the Mortgaged Property. Lender’s right to obtain a physical needs
assessment pursuant to this Section 6.03(c) shall be in addition to any other
rights available to Lender under this Loan Agreement in connection with any such
deterioration. Any such inspection or physical needs assessment may result in
Lender requiring Additional Lender Repairs or Additional Lender Replacements as
further described in Section 13.02(a)(9)(B).

ARTICLE 7 - LEASES AND RENTS

Section 7.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 7.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Prior Assignment of Rents.

Borrower has not executed any:

(1) prior assignment of Rents (other than an assignment of Rents securing prior
indebtedness that has been paid off and discharged or will be paid off and
discharged with the proceeds of the Mortgage Loan); or

(2) instrument which would prevent Lender from exercising its rights under this
Loan Agreement, the Security Instrument or the SASA.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 33 Article 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Prepaid Rents.

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.

Section 7.02 Covenants.

(a) Leases.

Borrower shall:

(1) comply with and observe Borrower’s obligations under all Leases, including
Borrower’s obligations pertaining to the maintenance and disposition of any
tenant security deposits or any other refundable fees including entrance fees or
community fees;

(2) surrender possession of the Mortgaged Property, including all Leases and all
security deposits and prepaid Rents, immediately upon appointment of a receiver
or Lender’s entry upon and taking of possession and control of the Mortgaged
Property, as applicable; and

(3) promptly provide Lender a copy of any non-Residential Lease at the time such
Lease is executed (subject to Lender’s consent rights for Material Commercial
Leases in Section 7.02(b) and subject to Lender’s consent rights for any Seniors
Housing Facility Lease pursuant to Section 6.02(i) and the SASA), and, upon
Lender’s request, promptly provide Lender a copy of any Residential Lease then
in effect as requested by Lender.

(b) Commercial Leases.

(1) With respect to Material Commercial Leases, Borrower shall not:

(A) enter into any Material Commercial Lease except with the prior written
consent of Lender and Lender’s written approval of such Material Commercial
Lease; or

(B) modify the terms of, extend or terminate any Material Commercial Lease
(including any Material Commercial Lease in existence on the Effective Date)
without the prior written consent of Lender.

(2) With respect to any non-Material Commercial Lease, Borrower shall not:

(A) enter into any non-Material Commercial Lease that materially alters the use
and type of operation of the premises subject to the Lease in effect as of the
Effective Date, reduces the number or size of residential units at the Mortgaged
Property or causes such non-Material Commercial Lease to be deemed a Material
Commercial Lease; or

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 34 Article 7   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at the Mortgaged Property or causes such
non-Material Commercial Lease to be deemed a Material Commercial Lease.

(3) With respect to any Seniors Housing Facility Lease, Borrower shall comply
with the requirements set forth in Section 6.02(h).

(4) With respect to any Material Commercial Lease or non-Material Commercial
Lease or Seniors Housing Facility Lease, Borrower shall cause the applicable
tenant to provide within ten (10) days of the request, a certificate of
estoppel, or if not provided by tenant within such ten (10) day period, Borrower
shall provide such certificate of estoppel, certifying:

(A) that such Material Commercial Lease, non-Material Commercial Lease or
Seniors Housing Facility Lease is unmodified and in full force and effect (or if
there have been modifications, that such Material Commercial Lease, non-Material
Commercial Lease or Seniors Housing Facility Lease is in full force and effect
as modified and stating the modifications);

(B) the term of the Lease including any extensions thereto;

(C) the dates to which the Rent and any other charges hereunder have been paid
by tenant;

(D) the amount of any security deposit delivered to Borrower as landlord;

(E) whether or not Borrower is in default (or whether any event or condition
exists which, with the passage of time, would constitute an event of default)
under such Lease;

(F) the address to which notices to tenant should be sent; and

(G) any other information as may be reasonably required by Lender.

(c) Payment of Rents.

Borrower shall:

(1) pay to Lender upon demand all Rents after the occurrence of an Event of
Default;

(2) shall cooperate with Lender’s efforts in connection with the assignment of
Rents set forth in the Security Instrument and the SASA; and

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 35 Article 7   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) not accept Rent under any Lease (whether residential or non-residential) for
more than two (2) months in advance.

(d) Assignment of Rents.

Borrower shall not:

(1) perform any acts and shall not execute any instrument that would prevent
Lender from exercising its rights under the assignment of Rents granted in the
Security Instrument, SASA or in any other Loan Document; or

(2) interfere with Lender’s collection of such Rents.

(e) Further Assignments of Leases and Rents.

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may require.

(f) Options to Purchase by Tenants.

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal or right of first offer, except as
set forth in the SASA or except as required by applicable law.

Section 7.03 Mortgage Loan Administration Regarding Leases and Rents.

(a) Material Commercial Lease Requirements.

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

(1) the tenant shall, upon written notice from Lender after the occurrence of an
Event of Default, pay all Rents payable under such Lease to Lender;

(2) such Lease is subordinate to the lien of the Security Instrument;

(3) the tenant shall attorn to Lender and any purchaser at a Foreclosure Event
(such attornment to be self-executing and effective upon acquisition of title to
the Mortgaged Property by any purchaser at a Foreclosure Event or by Lender in
any manner);

(4) the tenant agrees to execute such further evidences of attornment as Lender
or any purchaser at a Foreclosure Event may from time to time request; and

(5) such Lease shall not terminate as a result of a Foreclosure Event unless
Lender or any other purchaser at such Foreclosure Event, but subject to the
terms of the subordination, non-disturbance and attornment agreement,
affirmatively elects to terminate such Lease.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 36 Article 7   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Residential Lease Requirements.

All Residential Leases shall be:

(1) on forms approved by Lender; and

(2) for initial lease terms of not less than six (6) months and not more than
twenty-four (24) months (however, if customary in the applicable market,
Residential Leases with terms of less than six (6) months may be permitted with
Lender’s prior written consent).

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

Section 8.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 8.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Financial Information.

All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Property:

(1) are true, complete and correct in all material respects; and

(2) accurately represent the financial condition of the Mortgaged Property as of
such date.

(b) No Change in Facts or Circumstances.

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

Section 8.02 Covenants.

(a) Obligation to Maintain Accurate Books and Records.

Borrower shall keep and maintain at all times at the Mortgaged Property,
Operator’s offices, the property management agent’s offices, Borrower’s General
Business Address or such other place approved by Lender in writing and, upon
Lender’s request, shall make available at the Mortgaged Property, the Operator’s
offices, the property management agent’s offices, or such other place approved
by Lender in writing:

(1) complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 37 Article 7   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) copies of all written contracts, Leases and other instruments that affect
Borrower or the Mortgaged Property.

(b) Items to Furnish to Lender.

Subject to Privacy Laws, Borrower shall furnish to Lender the following,
certified as true, complete and accurate by an individual having authority to
bind Borrower (or Guarantor, as applicable), in such form and with such detail
as Lender reasonably requires:

(1) within forty-five (45) days after the end of each calendar quarter, a
statement of income and expenses for Borrower and each Property Operator (in
connection with the operation of the Mortgaged Property) for that calendar
quarter, and

(2) within one hundred twenty (120) days after the end of each calendar year:

(A) a statement of income and expenses for Borrower, each Property Operator (in
connection with the operation of the Mortgaged Property) and Guarantor for such
calendar year;

(B) a statement of cash flows of Guarantor and otherwise in connection with the
operation of the Mortgaged Property for such calendar year;

(C) when requested by Lender, balance sheet(s) showing all assets and
liabilities of Borrower, each Property Operator (in connection with the
operation of the Mortgaged Property) and Guarantor as of the end of such
calendar year; and

(D) a written certification ratifying and affirming that:

(i) Borrower has taken no action in violation of Section 4.02(d) regarding its
single asset status;

(ii) Borrower has received no notice of any building code violation, or if
Borrower has received such notice, evidence of remediation;

(iii) Borrower has made no application for rezoning nor received any notice that
the Mortgaged Property has been or is being rezoned; and

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 38 Article 8   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(iv) Borrower has taken no action and has no knowledge of any action that would
violate the provisions of Section 11.02(b)(1)(F) regarding liens encumbering the
Mortgaged Property;

(E) an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and

(F) a statement that identifies all owners of any interest in Borrower and the
interest held by each, and if Borrower is a corporation, the names of all
officers and directors of Borrower, and if Borrower is a limited liability
company, the names of all managers who are not members;

(3) within forty-five (45) days after the end of each first, second and third
calendar quarter and within one hundred twenty (120) days after the end of each
calendar year, and at any other time upon Lender’s request, a rent schedule for
the Mortgaged Property showing the name of each tenant and for each tenant, the
space occupied, the lease expiration date, the rent payable for the current
month, the date through which rent has been paid and any related information
requested by Lender;

(4) within ten (10) days of Borrower’s receipt, copies of all inspection
reports, surveys, reviews and certifications prepared by, for, or on behalf of
any licensing or regulatory authority relating to the Mortgaged Property and any
legal actions, orders, notices or reports relating to the Mortgaged Property
issued by the applicable regulatory or licensing authorities;

(5) within ten (10) days of submission by Borrower, copies of all incident
reports submitted by or on behalf of Borrower to any liability insurance carrier
or any elderly affairs, regulatory or licensing authority;

(6) upon Lender’s request (but, absent an Event of Default, no more frequently
than once in any six (6) month period):

(A) any item described in Section 8.02(b)(1) or Section 8.02(b)(2) for Borrower
or any Property Operator (in connection with the operation of the Mortgaged
Property), certified as true, complete and accurate by an individual having
authority to bind Borrower or such Property Operator;

(B) a property management or leasing report for the Mortgaged Property, showing
the number of rental applications received from tenants or prospective tenants
and deposits received from tenants or prospective tenants, and any other
information requested by Lender;

(C) a statement of income and expenses for Borrower’s or any Property Operator’s
operation of the Mortgaged Property on a year-to-date basis as of the end of
each month for such period as requested by Lender, which statement shall be
delivered within thirty (30) days after the end of such month requested by
Lender;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 39 Article 8   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(D) copies of all reports relating to the services and operations of the
Mortgaged Property, including, if applicable, Medicaid cost reports and records
relating to account balances due to or from Medicaid or any private insurer; and

(E) within ten (10) days of submission to Borrower by any Property Operator, the
financial statements, reports, documents, communications and information
delivered to Borrower by any Property Operator pursuant to the Facility
Operating Agreement, to the extent not otherwise provided under this Loan
Agreement.

(c) Delivery of Books and Records.

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

Section 8.03 Mortgage Loan Administration Matters Regarding Books and Records
and Financial Reporting.

(a) Right to Audit Books and Records.

Lender may require that any or all of the statements, schedules and reports of
Borrower, any Affiliated Property Operator or the Mortgaged Property be audited,
at Borrower’s expense, by independent certified public accountants acceptable to
Lender; provided that such requirement shall be limited to not more than once
per Borrower’s fiscal year so long as no Event of Default has occurred (or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing). If Borrower
fails, in a timely manner, to provide any such required audited materials,
Lender shall have the right, at Borrower’s expense, to have such materials
audited by independent certified public accountants selected by Lender. All
related costs and expenses of Lender shall become immediately due and payable
within ten (10) Business Days after demand therefor.

(b) Credit Reports; Credit Score.

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or any Guarantor or any Key
Principal, the cost of which report shall be paid by Borrower, Guarantor, and
Key Principal. Lender is authorized to obtain a Credit Score (if applicable) for
Borrower, any Guarantor or any Key Principal at any time at Lender’s expense.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 40 Article 8   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 9 - INSURANCE

Section 9.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 9.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Compliance with Insurance Requirements.

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

(b) Property Condition.

(1) The Mortgaged Property has not been damaged by fire, water, wind or other
cause of loss; or

(2) if previously damaged, any previous damage to the Mortgaged Property has
been repaired and the Mortgaged Property has been fully restored.

Section 9.02 Covenants.

(a) Insurance Requirements.

(1) As required by Lender and applicable law, and as may be modified from time
to time, Borrower shall:

(A) keep the Improvements insured at all times against any hazards as are
insurable, which insurance shall include coverage against loss by fire and
allied perils, general boiler and machinery coverage, business income coverage
and flood (if any of the Improvements are located in an area identified by the
Federal Emergency Management Agency (or any successor) as an area having special
flood hazards and to the extent flood insurance is available in that area), and
may include sinkhole insurance, mine subsidence insurance, earthquake insurance,
terrorism insurance and, if the Mortgaged Property does not conform to
applicable building, zoning or land use laws, ordinance and law coverage;

(B) maintain at all times commercial professional liability insurance covering
errors and omissions for medical malpractice, all types of abuse, and any
service where healthcare is provided, commercial general liability insurance,
workmen’s compensation insurance and such other liability, errors and omissions
and fidelity insurance coverage; and

(C) maintain workmen’s compensation insurance, builder’s risk and public
liability insurance, and other insurance in connection with completing the
Repairs or Replacements, as applicable.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 41 Article 9   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Delivery of Policies, Renewals, Notices and Proceeds.

Borrower shall or shall cause Operator to:

(1) cause all insurance policies (including any policies not otherwise required
by Lender) which can be endorsed with standard non-contributing, non-reporting
mortgagee clauses making loss payable to Lender (or Lender’s assigns) to be so
endorsed;

(2) promptly deliver to Lender a copy of all renewal and other notices received
by Borrower with respect to the policies and all receipts for paid premiums;

(3) deliver evidence, in form and content acceptable to Lender, that each
existing insurance policy has been renewed not less than ten (10) days prior to
the applicable expiration date and (if such evidence is other than an original
or duplicate original of a renewal policy) deliver the original or duplicate
original of each renewal policy in form and content acceptable to Lender within
one hundred twenty (120) days after the applicable expiration date of the
original insurance policy);

(4) provide immediate written notice to the insurance company and to Lender of
any event of loss;

(5) execute such further evidence of assignment of any insurance proceeds as
Lender may require; and

(6) provide immediate written notice to Lender of Borrower’s receipt of any
insurance proceeds under any insurance policy required by Section 9.02(a)(1)(A)
above and, if requested by Lender, deliver to Lender all of such proceeds
received by Borrower to be applied by Lender in accordance with this Article 9.

Section 9.03 Mortgage Loan Administration Matters Regarding Insurance

(a) Lender’s Ongoing Insurance Requirements.

Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:

(1) in the form and with the terms required by Lender;

(2) in such amounts, with such maximum deductibles and for such periods required
by Lender; and

(3) issued by insurance companies satisfactory to Lender.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 42 Article 9   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES THAT ANY FAILURE TO COMPLY WITH INSURANCE PROVISIONS SHALL
PERMIT LENDER TO PURCHASE SUCH INSURANCE AT BORROWER’S COST. SUCH INSURANCE MAY,
BUT NEED NOT, PROTECT BORROWER’S INTERESTS. THE COVERAGE THAT LENDER PURCHASES
MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST
BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY. IF LENDER PURCHASES
INSURANCE FOR THE MORTGAGED PROPERTY, BORROWER WILL BE RESPONSIBLE FOR THE COSTS
OF THAT INSURANCE, INCLUDING INTEREST AT THE DEFAULT RATE AND ANY OTHER CHARGES
LENDER MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR THE EXPIRATION OF THE INSURANCE. THE COSTS
OF THE INSURANCE SHALL BE ADDED TO BORROWER’S TOTAL OUTSTANDING BALANCE OR
OBLIGATION AND SHALL CONSTITUTE ADDITIONAL INDEBTEDNESS. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWER MAY BE ABLE TO OBTAIN
ON ITS OWN. BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY LENDER, BUT
ONLY AFTER PROVIDING EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE AS REQUIRED
BY THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(b) Application of Proceeds on Event of Loss.

(1) Upon an event of loss, Lender may, at Lender’s option:

(A) hold such proceeds to be applied to reimburse Borrower for the cost of
Restoration (in accordance with Lender’s then-current policies relating to the
restoration of casualty damage on similar multifamily residential properties);
or

(B) apply such proceeds to the payment of the Indebtedness, whether or not then
due; provided, however, Lender shall not apply insurance proceeds to the payment
of the Indebtedness and shall permit Restoration pursuant to Section 9.03(b)(1)
if all of the following conditions are met:

(i) no Event of Default has occurred (or any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default has
occurred and is continuing);

(ii) Lender determines that there will be sufficient funds to complete the
Restoration;

(iii) Lender determines that the net operating income generated by the Mortgaged
Property after completion of the Restoration will be sufficient to support a
debt service coverage ratio not less than the debt service coverage ratio
immediately prior to the event of loss, but in no event less than 1.0x (the debt
service coverage ratio shall be calculated on a thirty (30) year amortizing
basis in all events and shall include all operating costs and other expenses,
Imposition Deposits, deposits to Collateral Accounts and Mortgage Loan repayment
obligations);

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 43 Article 9   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(iv) Lender determines that the Restoration will be completed before the earlier
of (x) one (1) year before the stated Maturity Date or (y) one (1) year after
the date of the loss or casualty; and

(v) Borrower provides Lender, upon request, evidence of the availability during
and after the Restoration of the insurance required to be maintained by Borrower
pursuant to this Loan Agreement.

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

(2) Notwithstanding the foregoing, if any loss is estimated to be in an amount
equal to or less than $100,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

(A) Borrower shall immediately notify Lender of the casualty giving rise to the
claim;

(B) no Event of Default has occurred (or any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default has
occurred and is continuing);

(C) the Restoration will be completed before the earlier of (i) one (1) year
before the stated Maturity Date or (ii) one (1) year after the date of the loss
or casualty;

(D) there will be sufficient funds to complete the Restoration;

(E) all proceeds of property damage insurance shall be issued in the form of
joint checks to Borrower and Lender;

(F) all proceeds of property damage insurance shall be applied to the
Restoration;

(G) Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

(H) Borrower shall have complied to Lender’s satisfaction with the foregoing
requirements on any prior claims subject to this provision, if any; and

(I) Lender shall have the right to inspect the Mortgaged Property.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 44 Article 9   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable and marketable condition. Nothing in this
Section 9.03(b) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

(c) Payment Obligations Unaffected.

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date or the due date or the full payment of any Monthly
Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements. In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

(d) Foreclosure Sale.

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

(e) Appointment of Lender as Attorney-In-Fact.

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 45 Article 9   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 10 - CONDEMNATION

Section 10.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 10.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Prior Condemnation Action.

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

(b) Pending Condemnation Actions.

No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

Section 10.02 Covenants.

(a) Notice of Condemnation.

Borrower shall:

(1) promptly notify Lender of any Condemnation Action;

(2) appear in and prosecute or defend, at its own cost and expense, any action
or proceeding relating to any Condemnation Action, including any defense of
Lender’s interest in the Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and

(3) execute such further evidence of assignment of any condemnation award in
connection with a Condemnation Action as Lender may require.

(b) Condemnation Proceeds.

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

Section 10.03 Mortgage Loan Administration Matters Regarding Condemnation.

(a) Application of Condemnation Awards.

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

(1) the restoration or repair of the Mortgaged Property; or

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 46 Article 10   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) the payment of the Indebtedness, with the balance, if any, paid to Borrower.

(b) Payment Obligations Unaffected.

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the due date or the full payment of
any Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, any other
installments referred to in this Loan Agreement or in any other Loan Document,
or the Maturity Date.

(c) Appointment of Lender as Attorney-In-Fact.

Borrower authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

(d) Application of Proceeds.

If Lender elects to apply condemnation proceeds or awards to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable and marketable condition. Nothing in this
Section 10.03(d) shall affect any of Lender’s remedial rights against Borrower
in connection with a breach by Borrower of any of its obligations under this
Loan Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

ARTICLE 11 - LIENS, TRANSFERS AND ASSUMPTIONS

Section 11.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 11.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) No Labor or Materialmen’s Claims.

All parties furnishing labor and materials have been paid in full and there are
no mechanics’ or materialmen’s liens or claims outstanding for work, labor or
materials affecting the Mortgaged Property, whether prior to, equal with or
subordinate to the lien of the Security Instrument.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 47 Article 10   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) No Other Interests.

No Person:

(1) other than Borrower has any possessory ownership or interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of existing Leases, the material terms of all such Leases having been
previously disclosed to Lender;

(2) has an option, right of first refusal, or right of first offer (except as
required by applicable law) to purchase the Mortgaged Property, or any interest
in the Mortgaged Property, except as may be disclosed to and approved in writing
by Lender.

Section 11.02 Covenants.

(a) Liens; Encumbrances.

Other than Permitted Encumbrances and the lien of the Security Instrument and
this Loan Agreement, Borrower shall not permit the grant, creation or existence
of any Lien, whether voluntary, involuntary or by operation of law, on all or
any portion of the Mortgaged Property (including any voluntary, elective or
non-compulsory tax lien or assessment pursuant to a voluntary, elective or
non-compulsory special tax district or similar regime).

(b) Transfers.

(1) Mortgaged Property.

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

(A) a Transfer to which Lender has consented in writing;

(B) the grant of a Residential Lease for a term of two (2) years or less and not
containing an option to purchase or right of first refusal (except as required
by applicable law);

(C) the grant of a non-Material Commercial Lease provided the use and type of
operation of such space is unchanged from the use and type of operation in
effect as of the Effective Date and the number and size of residential units at
the Mortgaged Property are not reduced;

(D) a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents and
Permitted Encumbrances, as defined in the Security Instrument);

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 48 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(E) the grant of an easement, servitude or restrictive covenant to which Lender
has consented (in which case, no Transfer Fee shall apply), and Borrower has
paid to Lender, upon demand, all costs and expenses incurred by Lender in
connection with reviewing Borrower’s request; or

(F) the creation of any tax lien, municipal lien, utility lien, mechanics’ lien,
materialmen’s lien, or judgment lien against the Mortgaged Property if bonded
off, released of record or otherwise remedied (or security provided) to Lender’s
satisfaction within sixty (60) days after the earlier of the date Borrower has
actual notice or constructive notice of the existence of such lien; provided,
however that the lien of real estate taxes not yet due and payable need not be
bonded off or released of record.

(2) Interests in Borrower and/or Key Principal and/or Guarantor and/or
Affiliated Property Operator.

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

(A) a direct or indirect Controlling Interest in Borrower, Key Principal,
Guarantor or Affiliated Property Operator (if applicable);

(B) more than forty-nine percent (49%) of any Key Principal’s or Guarantor’s
direct or indirect ownership interests in Borrower or Affiliated Property
Operator that existed on the Effective Date (individually or on an aggregate
basis);

(C) the economic benefits or rights to cash flows attributable to any ownership
interests in Borrower, Key Principal or Guarantor (if applicable) or Affiliated
Property Operator separate from the Transfer of the underlying ownership
interests if the Transfer of the underlying ownership interest is prohibited by
this Loan Agreement; or

(D) a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity) which entity has an organizational
existence termination date that ends before the Maturity Date.

(3) Entity Conversion.

(A) Borrower shall not change its name, change its jurisdiction or organization,
or cause or permit a conversion of Borrower from one type of entity into another
type of entity if such conversion results in either:

(i) a Transfer of a Controlling Interest; or

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 49 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(ii) a change in any assets, liabilities, legal rights or obligations of
Borrower (or of Key Principal, Guarantor or any general partner, manager (if
non-member managed) or managing member of Borrower, as applicable), by operation
of law or otherwise.

(B) Notwithstanding the foregoing, and provided that all Licenses remain valid
and in full force and effect following any conversion, Borrower may convert from
one type of legal entity into another type of legal entity for tax or other
structuring purposes, provided:

(i) the provisions of Section 11.02(b)(2) are satisfied;

(ii) Borrower provides Lender with at least ten (10) days prior written notice
of such conversion;

(iii) Borrower provides Lender any certificates evidencing such conversion filed
with the appropriate Secretary of State within ten (10) days after filing such
certificates;

(iv) Borrower provides Lender new certificates of good standing for such entity
at least five (5) days prior to such conversion;

(v) Lender reserves the right to file UCC-3 amendments where necessary
reflecting the conversion;

(vi) if required by Lender, Borrower executes an amendment to this Loan
Agreement documenting the conversion;

(vii) Borrower shall provide Lender with confirmation from the title company
(via electronic mail or letter) that nothing is needed in the land records (of
the appropriate Property Jurisdiction) at such time to evidence such conversion,
and no endorsements to the Title Policy are necessary to maintain Lender’s
coverage; or if any endorsements are necessary, Borrower shall provide such
endorsements at Borrower’s cost; and

(viii) Borrower shall provide Lender with confirmation that any Licenses in
Borrower’s name remain valid and in full force and effect following the
conversion or have been properly transferred to the Borrower entity following
the conversion, Borrower may convert from one type of legal entity into another
type of legal entity for tax or other structuring purposes.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 50 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Section 11.03 Mortgage Loan Administration Matters Regarding Liens, Transfers
and Assumptions

(a) Assumption of Mortgage Loan.

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower (either directly or else
indirectly by a Transfer of a Controlling Interest in Borrower) if each of the
following conditions is satisfied prior to the Transfer:

(1) Borrower has submitted to Lender all information required by Lender to make
the determination required by this Section 11.03(a);

(2) no Event of Default has occurred, and no event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default has
occurred and is continuing;

(3) Lender determines that:

(A) the proposed new borrower, new key principal and any other new guarantor and
owners thereof, if applicable, fully satisfy all of Lender’s then-applicable
borrower, key principal or guarantor eligibility, credit, management and other
loan underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new borrower, new key principal
and new guarantor and the organization of the new borrower, new key principal
and new guarantor (if applicable));

(B) none of the proposed new borrower, new key principal and any new guarantor,
or any owners of the proposed new borrower, new key principal and any new
guarantor, are a Prohibited Person; and

(C) none of the proposed new borrower, new key principal and any new guarantor
(if any of such are entities) shall have an organizational existence termination
date that ends before the Maturity Date;

(4) Lender determines that the Mortgaged Property satisfies all of Lender’s
then-applicable loan underwriting standards, including physical condition,
occupancy and net operating income;

(5) the proposed new borrower or owners thereof, if applicable, have executed an
assumption agreement acceptable to Lender that, among other things, requires the
proposed new borrower to assume and perform all obligations of Borrower (or any
other transferor), and that may require that the new borrower comply with any
provisions of any Loan Document which previously may have been waived by Lender
for Borrower, subject to the terms of Section 11.03(g);

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 51 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(6) one or more individuals or entities acceptable to Lender as new guarantors
have executed and delivered to Lender:

(A) an assumption agreement acceptable to Lender that requires the new guarantor
to assume and perform all obligations of Guarantor under any Guaranty given in
connection with the Mortgage Loan; or

(B) a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender;

(7) Lender has reviewed and approved the Transfer documents; and

(8) Lender has received the fees described in Section 11.03(g).

(b) Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates.

(1) Transfers of direct or indirect ownership interests in Borrower that are not
otherwise permitted by this Loan Agreement but in which Key Principal or
Guarantor, or an entity in which Key Principal or Guarantor, as applicable, owns
a Controlling Interest, is the transferee shall be consented to by Lender if
such Transfer satisfies the applicable requirements of Section 11.03(a), other
than Section 11.03(a)(5).

(2) Transfers of direct or indirect interests in Borrower held by a Key
Principal or Guarantor to other Key Principals or Guarantors, as applicable,
shall be consented to by Lender if such Transfer satisfies the following
conditions:

(A) the Transfer does not cause a change in the management and control of
Borrower; and

(B) the transferor Key Principal or Guarantor maintains the same right and
ability to manage and control Borrower as existed prior to the Transfer.

If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

(c) Estate Planning.

Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the management and control of Borrower and
(2) the transferor Key Principal or Guarantor, as applicable, maintains the same
right and ability to manage and control Borrower as existed prior to the
Transfer, Lender shall consent to Transfers of direct or indirect ownership
interests in Borrower held by a Key Principal or Guarantor to, and Transfers of
direct or indirect ownership interests, in an entity Key Principal or entity
Guarantor to:

(A) Immediate Family Members of such Key Principal or Guarantor;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 52 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) United States domiciled trusts established for the benefit of the transferor
Key Principal or transferor Guarantor, or Immediate Family Members of the
transferor Key Principal or the transferor Guarantor; or

(C) partnerships or limited liability companies of which the partners or
members, respectively, are all Immediate Family Members of such Key Principal or
Guarantor.

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

(d) Termination or Revocation of Trust.

If any of Borrower, Guarantor or Key Principal is a trust, the termination or
revocation of such trust is an unpermitted Transfer; provided that the
termination or revocation of the trust due to the death of an individual trustor
shall not be considered an unpermitted Transfer so long as:

(1) Lender is notified within thirty (30) days of the death; and

(2) such Borrower, Guarantor or Key Principal, as applicable, is replaced with
an individual or entity acceptable to Lender, in accordance with the provisions
of Section 11.03(a) within ninety (90) days of the date of death.

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

(e) Death of Key Principal or Guarantor.

(1) If Key Principal or Guarantor is a natural person, Borrower must notify
Lender in writing within ninety (90) days in the event Key Principal or
Guarantor dies. Unless waived in writing by Lender, the deceased Key Principal
or Guarantor shall be replaced by an individual or entity within one hundred
eighty (180) days, subject to Borrower’s satisfaction of the following
conditions:

(A) Borrower has submitted to Lender all information required by Lender to make
the determination required by this Section 11.03(e);

(B) Lender determines that:

(i) the proposed new key principal and any other new guarantor fully satisfies
all of Lender’s then-applicable key principal or guarantor eligibility, credit,
management and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor and the organization of the new key principal and
new guarantor (if applicable));

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 53 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(ii) none of the proposed new key principal or any new guarantor, or any owners
of the proposed new key principal or any new guarantor, is a Prohibited Person;
and

(iii) none of the proposed new key principal or any new guarantor (if any of
such are entities) shall have an organizational existence termination date that
ends before the Maturity Date;

(C) if applicable, one or more individuals or entities acceptable to Lender as
new guarantors have executed and delivered to Lender:

(i) an assumption agreement acceptable to Lender that requires the new guarantor
to assume and perform all obligations of Guarantor under any Guaranty given in
connection with the Mortgage Loan; or

(ii) a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender.

(2) In the event a replacement Key Principal or Guarantor is required by Lender
due to the death described in this Section 11.03(e), and such replacement has
not occurred within such period, the period for replacement may be extended by
Lender to a date not more than one (1) year from the date of Key Principal’s or
Guarantor’s death; however, Lender may require as a condition to any such
extension that:

(A) the then-current Affiliated Property Operator be replaced with a Property
Operator reasonably acceptable to Lender (or if a Property Operator has not been
previously engaged, a Property Operator reasonably acceptable to Lender be
engaged); or

(B) a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.

If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

(f) Bankruptcy of Guarantor.

(1) Upon the occurrence of any Guarantor Bankruptcy Event, unless waived in
writing by Lender, the applicable Guarantor shall be replaced by an individual
or entity within ninety (90) days of such Guarantor Bankruptcy Event, subject to
Borrower’s satisfaction of the following conditions:

(A) Borrower has submitted to Lender all information required by Lender to make
the determination required by this Section 11.03(f);

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 54 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) Lender determines that:

(i) the proposed new guarantor fully satisfies all of Lender’s then-applicable
guarantor eligibility, credit, management and other loan underwriting standards
(including any standards with respect to previous relationships between Lender
and the proposed new guarantor and the organization of the new guarantor (if
applicable));

(ii) no new guarantor is a Prohibited Person; and

(iii) no new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;

(C) one or more individuals or entities acceptable to Lender as new guarantors
have executed and delivered to Lender:

(i) an assumption agreement acceptable to Lender that requires the new guarantor
to assume and perform all obligations of Guarantor under any Guaranty given in
connection with the Mortgage Loan; or

(ii) a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender.

(2) In the event a replacement Guarantor is required by Lender due to the
Guarantor Bankruptcy Event described in this Section 11.03(f), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender in its discretion; however, Lender may require as a
condition to any such extension that:

(A) the then-current Affiliated Property Operator be replaced with a Property
Operator reasonably acceptable to Lender (or if a Property Operator has not been
previously engaged, a Property Operator reasonably acceptable to Lender be
engaged); or

(B) a lockbox or cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted.

If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

(g) Further Conditions to Transfers and Assumption.

(1) In connection with any Transfer of the Mortgaged Property, or an ownership
interest in Borrower, Key Principal or Guarantor for which Lender’s approval is
required under this Loan Agreement, Lender may, as a condition to any such
approval, require:

(A) additional collateral, guaranties or other credit support to mitigate any
risks concerning the proposed transferee or the performance or condition of the
Mortgaged Property;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 55 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) amendment of the Loan Documents to delete or modify any specially negotiated
terms or provisions previously granted for the exclusive benefit of original
Borrower, Key Principal or Guarantor and to restore the original provisions of
the standard Fannie Mae form multifamily loan documents, to the extent such
provisions were previously modified; or

(C) a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B).

(2) In connection with any request by Borrower for consent to a Transfer,
Borrower shall pay to Lender upon demand:

(A) the Transfer Fee (to the extent charged by Lender);

(B) the Review Fee (regardless of whether Lender approves or denies such
request);

(C) all of Lender’s out-of-pocket costs (including reasonable attorneys’ fees)
incurred in reviewing the Transfer request, to the extent such costs exceed the
Review Fee; and

(3) Borrower shall provide Lender written notice of all Transfers whether or not
such Transfers are permitted under this Loan Agreement or approved by Lender no
later than ten (10) days prior to the date of the Transfer, provided that
Borrower shall not be required to provide notice of Transfers of Residential
Leases or of the replacement of Fixtures or Personalty performed pursuant to the
terms of the Loan Documents.

(h) Permitted Transfers.

Notwithstanding any provision of Section 11.02 to the contrary, the Transfer of
shares of common stock in CNL Healthcare Trust, Inc. (the “REIT”) and the
issuance by the REIT of common stock, convertible debt, equity or other similar
securities (“Securities”) and the subsequent Transfer of such Securities shall
be permitted, provided that, following any such Transfer: i) no one Person owns
a beneficial ownership greater than 10.0% of the REIT, ii) no one Person owns
shares of voting Securities in the REIT sufficient to have the power to elect
the majority of the directors of the REIT, and iii) the REIT continues to
qualify as a Real Estate Investment Trust pursuant to Sections 856 et seq. of
the Internal Revenue Code.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 56 Article 11   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 12 - IMPOSITIONS

Section 12.01 Representations and Warranties.

The representations and warranties made by Borrower to Lender in this
Section 12.01 are made as of the Effective Date, and are true and correct except
as disclosed on the Exceptions to Representations and Warranties Schedule.

(a) Payment of Taxes, Assessments and Other Charges.

Borrower has:

(1) paid (or with the approval of Lender, established an escrow fund sufficient
to pay when due and payable) all amounts and charges relating to the Mortgaged
Property that have become due and payable, including Impositions, leasehold
payments and ground rents;

(2) paid all Taxes for the Mortgaged Property that have become due pursuant to
any notice of assessment received by Borrower and any and all taxes that have
become due against Borrower;

(3) no knowledge of any basis for any additional assessments;

(4) no knowledge of any presently pending special assessments against all or any
part of the Mortgaged Property, or any presently pending special assessments
against Borrower; and

(5) not received any written notice of any contemplated special assessment
against the Mortgaged Property, or any contemplated special assessment against
Borrower.

Section 12.02 Covenants.

(a) Imposition Deposits, Taxes, and Other Charges.

Borrower shall:

(1) deposit the Imposition Deposits with Lender on each Payment Date (or on
another day designated in writing by Lender) in amount sufficient, in Lender’s
discretion, to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by applicable law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));

(2) deposit with Lender, within ten (10) days after notice from Lender (subject
to applicable law), such additional amounts estimated by Lender to be reasonably
necessary to cure any deficiency in the amount of the Imposition Deposits held
for payment of a specific Imposition;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 57 Article 12   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) pay, or cause to be paid, all Impositions, leasehold payments, ground rents
and Borrower taxes when due and before the addition of any interest, fine,
penalty or cost for nonpayment;

(4) promptly deliver to Lender a copy of all notices of, and invoices for,
Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and

(5) promptly deliver to Lender a copy of all notices of any special assessments
and contemplated special assessments against the Mortgaged Property or Borrower.

Section 12.03 Mortgage Loan Administration Matters Regarding Impositions.

(a) Maintenance of Records by Lender.

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums and each
other obligation of Borrower for which Imposition Deposits are required.

(b) Imposition Accounts.

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement. For the purposes of 9-104(a)(3)
of the UCC, Lender is the owner of the Imposition Deposits and shall be deemed a
“customer” with sole control of the account holding the Imposition Deposits.

(c) Payment of Impositions; Sufficiency of Imposition Deposits.

Lender may pay an Imposition according to any bill, statement or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

(1) no Event of Default exists;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 58 Article 12   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) Borrower has timely delivered to Lender all applicable bills or premium
notices that it has received; and

(3) sufficient Imposition Deposits are held by Lender for each Imposition at the
time such Imposition becomes due and payable.

Lender shall have no liability to Borrower for failing to pay any Imposition if
any of the conditions are not satisfied. If at any time the amount of the
Imposition Deposits held for payment of a specific Imposition exceeds the amount
reasonably deemed necessary by Lender to be held in connection with such
Imposition, the excess may be credited against future installments of Imposition
Deposits for such Imposition.

(d) Imposition Deposits Upon Event of Default.

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

(e) Contesting Impositions.

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

(1) Borrower notifies Lender of the commencement or expected commencement of
such proceedings;

(2) Lender determines that the Mortgaged Property is not in danger of being sold
or forfeited;

(3) Borrower deposits with Lender (or the applicable Governmental Authority if
required by applicable law) reserves sufficient to pay the contested Imposition,
if required by Lender (or the applicable Governmental Authority);

(4) Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested by Lender; and

(5) Borrower commences, and at all times thereafter diligently prosecutes, such
contest in good faith until a final determination is made by the applicable
Governmental Authority.

(f) Release to Borrower.

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 59 Article 12   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

Section 13.01 Covenants.

(a) Initial Deposits to Replacement Reserve Account and Repairs Escrow Account.

On the Effective Date, Borrower shall pay to Lender:

(1) the Initial Replacement Reserve Deposit for deposit into the Replacement
Reserve Account; and

(2) the Repairs Escrow Deposit for deposit into the Repairs Escrow Account.

(b) Monthly Replacement Reserve Deposits.

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

(c) Payment for Replacements and Repairs.

Borrower shall:

(1) pay all invoices for the Replacements and Repairs, regardless of whether
funds on deposit in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, are sufficient, prior to any request for disbursement
from the Replacement Reserve Account or the Repairs Escrow Account, as
applicable (unless Lender has agreed to issue joint checks in connection with a
particular Replacement or Repair);

(2) pay all applicable fees and charges of any Governmental Authority on account
of the Replacements and Repairs, as applicable; and

(3) provide evidence satisfactory to Lender of completion of the Replacements
and any Required Repairs (within the Completion Period or within such other
period or by such other date set forth in the Required Repair Schedule and any
Borrower Requested Repairs and Additional Lender Repairs (by the date specified
by Lender for any such Borrower Requested Repairs or Additional Lender
Repairs)).

(d) Assignment of Contracts for Replacements and Repairs.

Borrower shall assign to Lender any contract or subcontract for Replacements or
Repairs, upon Lender’s request, on a form of assignment approved by Lender.

(e) Indemnification.

Borrower shall indemnify and hold Lender harmless from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with the performance of the Replacements or
Repairs or investment of the Reserve/Escrow Account Funds.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 60 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(f) Amendments to Loan Documents.

Borrower shall execute and/or deliver to Lender, upon request, an amendment to
this Loan Agreement, the Security Instrument, any other Loan Document and/or the
original financing statement necessary or desirable to perfect Lender’s lien
upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

(g) Administrative Fees and Expenses.

Borrower shall pay to Lender:

(1) by the date specified in the applicable invoice, the Repairs Escrow Account
Administrative Fee and the Replacement Reserve Account Administration Fee for
Lender’s services in administering the Repairs Escrow Account and Replacement
Reserve Account and investing the funds on deposit in the Repairs Escrow Account
and the Replacement Reserve Account, respectively;

(2) upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of the Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and

(3) upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting the Mortgaged Property on behalf of Lender
for each inspection of the Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.

Section 13.02 Mortgage Loan Administration Matters Regarding Reserves.

(a) Accounts, Deposits, and Disbursements.

(1) Custodial Accounts.

(A) The Replacement Reserve Account shall be an interest-bearing account that
meets the standards for custodial accounts as required by Lender from time to
time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest earned on the
Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if applicable law requires, and
so long as no Event of Default exists under any of the Loan Documents, Lender
shall pay to Borrower the interest earned on the Replacement Reserve Account not
less frequently than the Replacement Reserve Account Interest Disbursement
Frequency. In no event shall Lender be obligated to disburse funds from the
Reserve/Escrow Account if an Event of Default exists.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 61 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) Lender shall not be obligated to deposit the Repairs Escrow Deposits into an
interest-bearing account.

(2) Disbursements by Lender Only.

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

(3) Adjustment of Deposits.

(A) Mortgage Loan Terms Exceeding Ten (10) Years.

If the Loan Term exceeds ten (10) years, a physical needs assessment shall be
ordered by Lender for the Mortgaged Property at the expense of Borrower (which
expense may be paid of out of the Replacement Reserve Account if excess funds
are available). The physical needs assessment shall be performed no earlier than
the sixth (6th) month and no later than the ninth (9th) month of the
tenth (10th) Loan Year (and of the twentieth (20th) Loan Year if the Loan Term
exceeds twenty (20) years). After review of the physical needs assessment, the
amount of the Monthly Replacement Reserve Deposit may be adjusted by Lender for
the remaining Loan Term by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required.

(B) Transfers.

In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor or Key Principal which requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term. Based upon that review, Lender may require
an additional deposit to the Replacement Reserve Account or the Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve Deposit
as a condition to Lender’s consent to such Transfer. In all events, the
transferee shall be required to assume Borrower’s duties and obligations under
this Loan Agreement.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 62 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(4) Insufficient Funds.

Lender may, upon thirty (30) days prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements or
Additional Lender Replacements. Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

(5) Disbursements for Replacements and Repairs.

(A) Disbursement requests may only be made after completion of the applicable
Replacements and only to reimburse Borrower for the actual approved costs of the
Replacements. Lender shall not disburse from the Replacement Reserve Account the
costs of routine maintenance to the Mortgaged Property or for costs which are to
be reimbursed from the Repairs Escrow Account or any similar account.
Disbursement from the Replacement Reserve Account and the Repairs Escrow Account
shall not be made more frequently than the Maximum Replacement Reserve
Disbursement Interval. Other than in connection with a final request for
disbursement, disbursements from the Replacement Reserve Account shall not be
less than the Minimum Replacement Reserve Disbursement Amount.

(B) Disbursement requests may only be made after completion of the applicable
Repairs and only to reimburse Borrower for the actual cost of the Repairs, up to
the Maximum Repair Cost. Lender shall not disburse any amounts which would cause
the funds remaining in the Repairs Escrow Account after any disbursement (other
than with respect to the final disbursement) to be less than the Maximum Repair
Cost of the then-current estimated cost of completing all remaining Repairs.
Lender shall not disburse from the Repairs Escrow Account the costs of routine
maintenance to the Mortgaged Property or for costs which are to be reimbursed
from the Replacement Reserve Account or any similar account. Disbursement from
the Repairs Escrow Account shall not be made more frequently than the Maximum
Repair Disbursement Interval. Other than in connection with a final request for
disbursement, disbursements from the Repairs Escrow Account shall not be less
than the Minimum Repairs Disbursement Amount.

(6) Disbursement Requests.

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the terms of Section 13.02(a)(9)), and must:

(A) if applicable, specify the quantity and price of the items or materials
purchased, grouped by type or category;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 63 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(B) if applicable, specify the cost of all contracted labor or other services
involved in the Replacement or Repair for which such request for disbursement is
made;

(C) if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;

(D) include evidence of payment of such Replacement or Repair satisfactory to
Lender (unless Lender has agreed to issue joint checks in connection with a
particular Repair or Replacement as provided in this Loan Agreement); and

(E) contain a certification by Borrower that the Repair or Replacement has been
completed lien free and in a good and workmanlike manner, in accordance with any
plans and specifications previously approved by Lender (if applicable) and in
compliance with all applicable laws, ordinances, rules and regulations of any
Governmental Authority having jurisdiction over the Mortgaged Property, and
otherwise in accordance with the provisions of this Loan Agreement.

(7) Conditions to Disbursement.

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements and Additional Lender
Repairs, Lender shall have approved the use of the Reserve/Escrow Account Funds
for such replacements or repairs pursuant to the terms of Section 13.02(a)(9)):

(A) an inspection by Lender of the Mortgaged Property and the applicable
Replacement or Repair;

(B) an inspection or certificate of completion by an appropriate independent
qualified professional (such as an architect, engineer or property inspector,
depending on the nature of the Repair or Replacement) selected by Lender;

(C) either:

(i) a search of title to the Mortgaged Property effective to the date of
disbursement; or

(ii) a “date-down” endorsement to Lender’s Title Policy extending the effective
date of such policy to the date of disbursement, and showing no Liens other than
Permitted Encumbrances (or liens which Borrower is diligently contesting in good
faith that have been bonded off to the satisfaction of Lender); and

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 64 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(D) an acknowledgement of payment, waiver of claims and release of lien for work
performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement).

(8) Joint Checks for Periodic Disbursements.

Lender may issue joint checks, payable to Borrower and the applicable supplier,
materialman, mechanic, contractor, subcontractor or other similar party, if:

(A) the cost of the Replacement or Repair exceeds the Replacement Threshold or
the Repair Threshold, as applicable, and the contractor performing such
Replacement or Repair requires periodic payments pursuant to the terms of the
applicable written contract;

(B) the contract for such Repair or Replacement requires payment upon completion
of the applicable portion of the work;

(C) Borrower makes the disbursement request after completion of the applicable
portion of the work required to be completed under such contract;

(D) the materials for which the request for disbursement has been made are on
site at the Mortgaged Property and are properly secured or installed;

(E) Lender determines that the remaining funds in the Replacement Reserve
Account designated for such Replacement, or in the Repairs Escrow Account
designated for such Repair, as applicable, are sufficient to complete the
Replacement or Repair;

(F) each supplier, materialman, mechanic, contractor, subcontractor or other
similar party receiving payments shall have provided, if requested by Lender, a
waiver of liens with respect to amounts which have been previously paid to them;
and

(G) all other conditions for disbursement have been satisfied.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 65 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(9) Replacements and Repairs Other than Required Replacements and/or Required
Repairs.

(A) Borrower Requested Replacements and Borrower Requested Repairs.

In the event Borrower requests a disbursement from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair, any related disbursement
request must also contain support for why Lender should allow such disbursement.
Lender may make disbursements for Borrower Requested Replacements or Borrower
Requested Repairs if Lender determines that:

(i) they are of the type intended to be covered by the Replacement Reserve
Account or the Repairs Escrow Account, as applicable;

(ii) the costs are reasonable;

(iii) the amount of funds in the Replacement Reserve Account or Repairs Escrow
Account, as applicable, is sufficient to pay such costs and the then-current
estimated cost of completing all remaining Required Replacements or Required
Repairs (at the Maximum Repair Cost), as applicable, and any other Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

(iv) all conditions for disbursement from the Replacement Reserve Account or
Repairs Escrow Account, as applicable, have been satisfied.

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

(B) Additional Lender Replacements and Additional Lender Repairs.

Lender may require, as set forth in Section 6.02(b)(3), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs. Lender may make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if Lender determines that:

(i) the costs are reasonable;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 66 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(ii) the amount of funds in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

(iii) all conditions for disbursement from the Replacement Reserve Account or
Repairs Escrow Account, as applicable, have been satisfied.

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

(10) Excess Costs.

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must contain support for why
Lender should allow such disbursement. Lender may make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

(A) the excess cost is reasonable;

(B) the amount of funds in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, is sufficient to pay such excess cost and the
then-current estimated cost of completing all remaining Replacements and Repairs
at the Maximum Repair Cost; and

(C) all conditions for disbursement from the Replacement Reserve Account or the
Repairs Escrow Account have been satisfied.

(11) Final Disbursements.

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred, Lender shall disburse to Borrower any
amounts then remaining in the Repairs Escrow Account. Upon payment in full of
the Indebtedness and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower any and all amounts then remaining in the
Replacement Reserve Account and the Repairs Escrow Account (if not previously
released).

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 67 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Approvals of Contracts; Assignment of Claims.

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower’s assignment (in the Security Instrument) of its rights
and claims against all persons or entities supplying labor or materials in
connection with the Replacement or Repairs, Lender will not pursue any such
right or claim unless an Event of Default has occurred or as otherwise provided
in Section 14.03(c).

(c) Delays and Workmanship.

If Lender determines that any work for any Replacement or Repair has not timely
commenced, has not been timely performed in a workmanlike manner, or has not
been timely completed in a workmanlike manner, Lender may, without notice to
Borrower:

(1) withhold disbursements from the Replacement Reserve Account or Repairs
Escrow Account for such unsatisfactory Replacement or Repair, as applicable;

(2) proceed under existing contracts or contract with third parties to make or
complete such Replacement or Repair;

(3) apply the funds in the Replacement Reserve Account or Repairs Escrow Account
toward the labor and materials necessary to make or complete such Replacement or
Repair, as applicable; or

(4) exercise any and all other remedies available to Lender under this Loan
Agreement or any other Loan Document, including any remedies otherwise available
upon an Event of Default pursuant to the terms of Section 14.02.

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.

(d) Appointment of Lender as Attorney-In-Fact.

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 68 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(e) No Lender Obligation.

Nothing in this Loan Agreement shall:

(1) make Lender responsible for making or completing the Replacements or
Repairs;

(2) require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account or otherwise, to make or complete any
Replacement or Repair;

(3) obligate Lender to proceed with the Replacements or Repairs; or

(4) obligate Lender to demand from Borrower additional sums to make or complete
any Replacement or Repair.

(f) No Lender Warranty.

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives or designees, or
other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
person that the Replacement or Repair has been completed in accordance with
applicable building, zoning or other codes, ordinances, statutes, laws,
regulations or requirements of any governmental agency, such responsibility
being at all times exclusively that of Borrower.

ARTICLE 14 - DEFAULTS/REMEDIES

Section 14.01 Events of Default.

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

(a) Automatic Events of Default.

The following shall constitute automatic Events of Default:

(1) any failure by Borrower to pay or deposit when due any amount required by
the Note, this Loan Agreement or any other Loan Document;

(2) any failure by Borrower to maintain the insurance coverage required by any
Loan Document;

(3) any failure by Borrower to comply with the provisions of Section 4.02(d)
relating to its single asset status;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 69 Article 13   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(4) any warranty, representation, certificate or statement of Borrower,
Guarantor or Key Principal in this Loan Agreement or any of the other Loan
Documents shall be false, inaccurate or misleading in any material respect when
made;

(5) fraud, gross negligence, willful misconduct or material misrepresentation or
material omission by Borrower, or any of its officers, directors, trustees,
partners, members or managers, or any Guarantor, Key Principal or Principal or
any of their employees, officers, directors, trustees, partners, members or
managers in connection with:

(A) the application for, or creation of, the Indebtedness;

(B) any financial statement, rent roll or other report or information provided
to Lender during the term of the Mortgage Loan;

(C) any request for Lender’s consent to any proposed action, including a request
for disbursement of Reserve/Escrow Account Funds or Collateral Account Funds;

(6) the occurrence of any Transfer not permitted by the Loan Documents;

(7) the occurrence of a Bankruptcy Event;

(8) the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Loan Agreement or the Security Instrument or Lender’s interest in the
Mortgaged Property;

(9) any failure by Borrower, Key Principal or Guarantor to comply with the
provisions of Section 5.02(b) and Section 5.02(c);

(10) if Borrower, Guarantor or Key Principal is a trust, the termination or
revocation of such trust, except as set forth in Section 11.03(d);

(11) any failure by Borrower to complete any Repair related to fire, life or
safety issues in accordance with the terms of this Loan Agreement within the
Completion Period (or such other date set forth on the Required Repair Schedule
or otherwise required by Lender in writing for such Repair);

(12) any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable;

(13) any failure by Borrower or any Property Operator to comply with the use and
licensing requirements for a Seniors Housing Facility set forth in any Loan
Document or as required by any applicable law;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 70 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(14) a Transfer or change in the holder of the Licenses authorizing the
Mortgaged Property to operate as a Seniors Housing Facility;

(15) a Transfer of Borrower’s or any Property Operator’s respective interest(s)
in any Facility Operating Agreement;

(16) a Transfer or termination of any Facility Operating Agreement;

(17) any loss by Borrower or any Property Operator of any License or other legal
authority necessary to operate the Mortgaged Property as a Seniors Housing
Facility, or any failure by Borrower or any Property Operator to comply strictly
with any consent order or decree or to correct, within the time deadlines set by
any federal, state or local licensing agency, any deficiency where such failure
results, or under applicable laws and regulations, is reasonably likely to
result, in an action by such agency with respect to the Mortgaged Property that
may have a material adverse effect on the income and operations of the Mortgaged
Property or Borrower’s interest in the Mortgaged Property, including, without
limitation, a termination, revocation or suspension of any applicable Licenses
necessary for the operation of the Mortgaged Property as a Seniors Housing
Facility;

(18) if Borrower or any Property Operator:

(A) ceases to operate the Mortgaged Property as a Seniors Housing Facility or
takes any action or permits to exist any condition that causes the Mortgaged
Property to no longer be classified as housing for older persons pursuant to the
Fair Housing Amendments Act of 1988 and the Housing for Older Persons Act of
1995;

(B) ceases to provide such kitchens, separate bathrooms, and areas for eating,
sitting and sleeping in each independent living or assisted living unit or at a
minimum, central bathing and dining facilities for Alzheimer’s/dementia care, as
are provided as of the Effective Date;

(C) ceases to provide other facilities and services normally associated with
independent living or assisted living units including (i) central dining
services providing up to three (3) meals per day, (ii) periodic housekeeping,
(iii) laundry services, (iv) customary transportation services, and (v) social
activities;

(D) provides or contracts for skilled nursing care for any of the units;

(E) leases or holds available for lease to commercial tenants non-residential
space (i.e., space other than the units, dining areas, activity rooms, lobby,
parlors, kitchen, mailroom, marketing/management offices) exceeding ten
percent (10%) of the net rental area; or

(19) a default which continues beyond any applicable cure period under any
Facility Operating Agreement; and

(20) a default under any SASA.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 71 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Events of Default Subject to a Specified Cure Period.

The following shall constitute an Event of Default subject to the cure period
set forth in the Loan Documents:

(1) if Key Principal or Guarantor is a natural person, the death of such
individual, unless requirements of Section 11.03(e) are met;

(2) the occurrence of a Guarantor Bankruptcy Event, unless requirements of
Section 11.03(f) are met; and

(3) any failure by Borrower to perform any obligation under this Loan Agreement
or any Loan Document that is subject to a specified notice and cure period,
which failure continues beyond such specified notice and cure period as set
forth herein or in the applicable Loan Document.

(c) Events of Default Subject to Extended Cure Period.

The following shall constitute an Event of Default subject to the cure period
set forth below:

(1) Any failure by Borrower to perform any of its obligations under this Loan
Agreement or any Loan Document (other than those specified in Section 14.01(a)
or Section 14.01(b) above) as and when required, which failure continues for a
period of thirty (30) days after notice of such failure by Lender to Borrower,
provided, however, such period may be extended for up to an additional
thirty (30) days if Borrower, in the discretion of Lender, is diligently
pursuing a cure of such; provided, further, however, no such notice, grace
period or extension shall apply if, in Lender’s discretion, immediate exercise
by Lender of a right or remedy under this Loan Agreement or any Loan Document is
required to avoid harm to Lender or impairment of the Mortgage Loan (including
the Loan Documents), the Mortgaged Property or any other security given for the
Mortgage Loan.

Section 14.02 Remedies.

(a) Acceleration; Foreclosure.

Upon the occurrence of an Event of Default, the entire unpaid principal balance
of the Mortgage Loan, any Accrued Interest, interest accruing at the Default
Rate, the Prepayment Premium (if applicable), and all other Indebtedness shall
at once become due and payable, at the option of Lender, without any prior
notice to Borrower, unless applicable law requires otherwise (and in such case,
after any required notice has been given). Lender may exercise this option to
accelerate regardless of any prior forbearance. In addition, Lender shall have
all rights and remedies afforded to it hereunder and under the other Loan
Documents, including, foreclosure on and/or the power of sale of the Mortgaged
Property, as provided in the Security Instrument, and any rights and remedies
available to it at law or in equity (subject to Borrower’s statutory rights of
reinstatement, if any, prior to a Foreclosure Event). Any proceeds of a
foreclosure or other sale under this Loan Agreement or any other Loan Document
may be held and applied by Lender as additional collateral for the Indebtedness
pursuant to this Loan Agreement. Notwithstanding the foregoing, the occurrence
of any Bankruptcy Event shall automatically accelerate the Mortgage Loan and all
obligations and Indebtedness shall be immediately due and payable without notice
or further action by Lender.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 72 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) Loss of Right to Receive Replacement Reserve Disbursements and Repairs
Disbursements.

Upon the occurrence of an Event of Default under this Loan Agreement, Borrower
shall immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. Upon any such Event of
Default, Lender may use the Reserve/Escrow Account Funds and any Collateral
Account Funds (or any portion thereof) for any purpose, including:

(1) repayment of the Indebtedness, including principal prepayments and the
Prepayment Premium applicable to such full or partial prepayment, as applicable
(however, such application of funds shall not cure or be deemed to cure any
Event of Default);

(2) reimbursement of Lender for all losses and expenses (including reasonable
legal fees) suffered or incurred by Lender as a result of such Event of Default;

(3) completion of the Replacement or Repair or for any other replacement or
repair to the Mortgaged Property; and

(4) payment of any amount expended in exercising (and the exercise of) all
rights and remedies available to Lender at law or in equity or under this Loan
Agreement or under any of the other Loan Documents.

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.

(c) Remedies Cumulative.

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default in order to exercise any of its remedies with respect to an
Event of Default.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 73 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(d) Operations upon Event of Default; Lockbox Account.

(1) Upon the occurrence of an Event of Default and at the option of Lender,
Borrower shall or shall cause each Property Operator to continue to provide all
necessary services required under each Facility Operating Agreement or
applicable licensing or regulatory requirements to operate and manage the
Mortgaged Property and shall fully cooperate with Lender and any receiver as may
be appointed by a court, in performing these services and agrees to arrange for
an orderly transition to a replacement property operator or provider of the
necessary services, and to execute promptly all applications, assignments,
consents and documents requested by Lender to facilitate such transition. Lender
may, upon an Event of Default, cause the removal of Borrower or any Property
Operator (as applicable) from any Mortgaged Property operations. Until such time
as Lender has located a replacement property operator, Borrower or the acting
Property Operator shall continue to provide all required services to maintain
the Mortgaged Property in full compliance with all licensing and regulatory
requirements as a Seniors Housing Facility. Borrower acknowledges that its
failure to perform or to cause the performance of this service shall constitute
a form of waste of the Mortgaged Property, causing irreparable harm to Lender
and the Mortgaged Property, and shall constitute sufficient cause for the
appointment of a receiver.

(2) In addition to the remedies set forth herein and elsewhere in the Loan
Documents, upon an Event of Default Lender shall be entitled to mandate the use
of a lockbox bank account or other depositary account, to be maintained under
the control and supervision of Lender, for all income of the Mortgaged Property,
including Rents, service charges, insurance payments and Third Party Payments.

Section 14.03 Additional Lender Rights; Forbearance.

(a) No Effect Upon Obligations.

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor, Key Principal or other third
party obligor, to take any of the following actions:

(1) the time for payment of the principal of or interest on the Indebtedness may
be extended or the Indebtedness may be renewed in whole or in part;

(2) the rate of interest on or period of amortization of the Mortgage Loan or
the amount of the Monthly Debt Service Payments payable under the Loan Documents
may be modified;

(3) the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 74 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(4) the maturity of the Indebtedness may be accelerated as provided in the Loan
Documents;

(5) any or all payments due under the Loan Agreement or any other Loan Document
may be reduced;

(6) any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Mortgage Loan;

(7) any amounts under this Loan Agreement or any other Loan Document may be
released;

(8) any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness;

(9) the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;

(10) any payments made by Borrower to Lender may be applied to the Indebtedness
in such priority as Lender may determine in its discretion; or

(11) any other terms of the Loan Documents may be modified.

(b) No Waiver of Rights or Remedies.

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any condemnation awards or
insurance proceeds shall not operate to cure or waive any Event of Default.

(c) Appointment of Lender as Attorney-in-Fact.

Borrower hereby irrevocably makes, constitutes and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place and stead, with full power of substitution, to:

(1) use any of the funds in the Replacement Reserve Account or Repairs Escrow
Account for the purpose of making or completing the Replacements or Repairs;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 75 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) make such additions, changes and corrections to the Replacements or Repairs
as shall be necessary or desirable to complete the Replacements or Repairs;

(3) employ such contractors, subcontractors, agents, architects and inspectors
as shall be required for such purposes;

(4) pay, settle or compromise all bills and claims for materials and work
performed in connection with the Replacements or Repairs, or as may be necessary
or desirable for the completion of the Replacements or Repairs, or for clearance
of title;

(5) adjust and compromise any claims under any and all policies of insurance
required pursuant to this Loan Agreement and any other Loan Document;

(6) appear in and prosecute any action arising from any insurance policies;

(7) collect and receive the proceeds of insurance, and to deduct from such
proceeds Lender’s expenses incurred in the collection of such proceeds;

(8) commence, appear in and prosecute, in Lender’s or Borrower’s name, any
action or proceeding relating to any condemnation;

(9) settle or compromise any claim in connection with any condemnation;

(10) execute all applications and certificates in the name of Borrower which may
be required by any of the contract documents;

(11) prosecute and defend all actions or proceedings in connection with the
Mortgaged Property or the rehabilitation and repair of the Mortgaged Property;

(12) take such actions as are permitted in this Loan Agreement and any other
Loan Documents;

(13) execute such financing statements and other documents and to do such other
acts as Lender may require to perfect and preserve Lender’s security interest
in, and to enforce such interests in, the collateral; and

(14) carry out any remedy provided for in this Loan Agreement and any other Loan
Documents, including endorsing Borrower’s name to checks, drafts, instruments
and other items of payment and proceeds of the collateral, executing change of
address forms with the postmaster of the United States Post Office serving the
address of Borrower, changing the address of Borrower to that of Lender, opening
all envelopes addressed to Borrower and applying any payments contained therein
to the Indebtedness.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 76 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the Mortgage Loan). However, the foregoing shall not require
Lender to incur any expense or take any action. Borrower hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Loan Agreement and any other Loan Documents.

Section 14.04 Waiver of Marshaling.

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

ARTICLE 15 - MISCELLANEOUS

Section 15.01 Governing Law; Consent to Jurisdiction and Venue.

(a) Governing Law.

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

(b) Venue.

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Loan Agreement or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 77 Article 14   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Section 15.02 Notice.

(a) Process of Serving Notice.

Except as otherwise set forth herein or in any other Loan Document, all Notices
under this Loan Agreement and any other Loan Document shall be:

(1) in writing and shall be:

(A) delivered, in person;

(B) mailed, postage prepaid, either by registered or certified delivery, return
receipt requested;

(C) sent by overnight courier; or

(D) sent by electronic mail with originals to follow by overnight courier;

(2) addressed to the intended recipient at Borrower’s Notice Address and
Lender’s Notice Address, as applicable; and

(3) deemed given on the earlier to occur of:

(A) the date when the Notice is received by the addressee; or

(B) if the recipient refuses or rejects delivery, the date on which the Notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or such express courier service.

(b) Change of Address.

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

(c) Default Method of Notice.

Any required Notice under this Loan Agreement or any other Loan Document which
does not specify how Notices are to be given shall be given in accordance with
this Section 15.02.

(d) Receipt of Notices.

Neither Borrower nor Lender shall refuse or reject delivery of any Notice given
in accordance with this Loan Agreement. Each party is required to acknowledge,
in writing, the receipt of any Notice upon request by the other party.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 78 Article 15   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Section 15.03 Successors and Assigns Bound; Sale of Mortgage Loan.

(a) Binding Agreement.

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.

(b) Sale of Mortgage Loan; Change of Servicer.

Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan. The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold
one (1) or more times without prior notice to Borrower. A sale may result in a
change of the Loan Servicer.

Section 15.04 Counterparts.

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one (1)
instrument.

Section 15.05 Joint and Several (or Solidary) Liability.

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

Section 15.06 Relationship of Parties; No Third Party Beneficiary.

(a) Solely Creditor and Debtor.

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations or contracts of Borrower.

(b) No Third Party Beneficiaries.

No creditor of any party to this Loan Agreement and no other person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document. Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement. Without limiting the foregoing:

(1) any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 79 Article 15   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

(3) no payment by the Loan Servicer under any Servicing Arrangement will reduce
the amount of the Indebtedness.

Section 15.07 Severability; Entire Agreement; Amendments.

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted and the obligations assumed in this Loan
Agreement. This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

Section 15.08 Construction.

(a) The captions and headings of the sections of this Loan Agreement and the
Loan Documents are for convenience only and shall be disregarded in construing
this Loan Agreement and the Loan Documents.

(b) Any reference in this Loan Agreement to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.

(c) Any reference in this Loan Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

(d) Use of the singular in this Loan Agreement includes the plural and use of
the plural includes the singular.

(e) As used in this Loan Agreement, the term “including” means “including, but
not limited to” or “including, without limitation,” and is for example only and
not a limitation.

(f) Whenever Borrower’s knowledge is implicated in this Loan Agreement or the
phrase “to Borrower’s knowledge” or a similar phrase is used in this Loan
Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 80 Article 15   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(g) Unless otherwise provided in this Loan Agreement, if Lender’s approval is
required for any matter hereunder, such approval may be granted or withheld in
Lender’s sole and absolute discretion.

(h) Unless otherwise provided in this Loan Agreement, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

(i) All references in this Loan Agreement to a separate instrument or agreement
shall include such instrument or agreement as the same may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.

(j) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

(k) Any act or action required to be performed by Borrower with respect to the
management or operation of the Mortgaged Property, including any licensing or
insurance requirements, under this Loan Agreement shall be interpreted as
requiring Borrower either to perform such act or action directly or to cause a
Property Operator or other appropriate agent to perform such act or action. Any
act or action that Borrower is prohibited from performing with respect to the
management or operation of the Mortgaged Property, including any licensing or
insurance requirements, under this Loan Agreement shall be interpreted as
prohibiting Borrower from performing such act or action and prohibiting Property
Operator or other appropriate agent from performing such act or action.

(l) Any references in this Loan Agreement to a Senior Housing Facility shall
refer to the Mortgaged Property identified on the Summary of Loan Terms
including its property type and licensing designation.

Section 15.09 Mortgage Loan Servicing.

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary. If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
notice from Lender shall govern. The Loan Servicer may change from time to time
(whether related or unrelated to a sale of the Mortgage Loan). If there is a
change of the Loan Servicer, Borrower will be given notice of the change.

Section 15.10 Disclosure of Information.

Lender may furnish information regarding Borrower, Key Principal or Guarantor or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 81 Article 15   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Section 15.11 Waiver; Conflict.

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

Section 15.12 Determinations by Lender.

In any instance in this Loan Agreement where the consent or approval of Lender
may be given or is required, or where any determination, judgment or decision is
to be rendered by Lender under this Loan Agreement, except as otherwise provided
herein, the granting, withholding or denial of such consent or approval and the
rendering of such determination, judgment or decision shall be made or exercised
by Lender (or its designated representative) at its discretion.

Section 15.13 Subrogation.

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy or discharge any obligation of Borrower for the payment of money that is
secured by a pre-existing mortgage, deed of trust or other lien encumbering the
Mortgaged Property, such Mortgage Loan proceeds shall be deemed to have been
advanced by Lender at Borrower’s request, and Lender shall automatically, and
without further action on its part, be subrogated to the rights, including lien
priority, of the owner or holder of the obligation secured by such prior lien,
whether or not such prior lien is released.

Section 15.14 Counting of Days.

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

Section 15.15 Revival and Reinstatement of Indebtedness.

If the payment of all or any part of the Indebtedness by Borrower, Key Principal
or any Guarantor or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall
automatically shall be revived, reinstated and restored by such amount and shall
exist as though such Voidable Transfer had never been made.

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 82 Article 15   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Section 15.16 Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

Section 15.17 Final Agreement.

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents and any of their
provisions may not be waived, modified, amended, discharged or terminated except
by an agreement in writing signed by the party against which the enforcement of
the waiver, modification, amendment, discharge or termination is sought, and
then only to the extent set forth in that agreement.

Section 15.18 WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

[Remainder of Page Intentionally Blank]

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 83 Article 15   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

BORROWER: CHT GRAND ISLAND NE SENIOR LIVING, LLC, a Delaware limited liability
company By:  

/s/ Joshua J. Taube

Name:   Joshua J. Taube Title:   Vice President

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page S-1 Signature Page   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

LENDER: KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation By:  

/s/ Crystal L. Williams

Name:   Crystal L. Williams Title:   Vice President

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page S-2 Signature Page   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

Definitions Schedule

(Interest Rate Type - Fixed Rate)

(Seniors Housing)

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

“Accounts” has the meaning set forth in the Security Instrument.

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair and
in good marketable condition or to prevent deterioration of the Mortgaged
Property.

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair and in good marketable condition or to prevent deterioration of the
Mortgaged Property.

“Affiliated Property Operator” means any Property Operator that is a Borrower
Affiliate.

“Amortization Period” has the meaning set forth in the Summary of Loan Terms.

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330).

“Bankruptcy Event” means any one or more of the following:

(a) the commencement, filing or continuation of a voluntary case or proceeding
under one or more of the Insolvency Laws by Borrower;

(b) the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

(c) the making of a general assignment for the benefit of creditors by Borrower;

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 1
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(d) the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

(e) the appointment of a receiver, liquidator, custodian, sequestrator, trustee
or other similar officer who exercises control over Borrower or any substantial
part of the assets of Borrower;

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal or any Borrower Affiliate (in which event such case or
proceeding shall be a Bankruptcy Event immediately).

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal or
Affiliated Property Operator:

(a) any entity that directly or indirectly owns, controls or holds with power to
vote, twenty percent (20%) or more of the outstanding voting securities of
Borrower, Guarantor or Key Principal or Affiliated Property Operator;

(b) any entity in which Borrower, Guarantor or Key Principal or Affiliated
Property Operator directly or indirectly owns, controls or holds with the power
to vote, twenty percent (20%) or more of the outstanding voting securities of
such entity;

(c) any entity controlled by or under common control with, or which controls
Borrower, Guarantor or Key Principal or Affiliated Property Operator (the term
“control” for these purposes means the ability, whether by the ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to make management decisions on behalf of, or
independently to select the managing partner of, a partnership, or otherwise to
have the power independently to remove and then select a majority of those
individuals exercising managerial authority over an entity, and control shall be
conclusively presumed in the case of the ownership of fifty percent (50%) or
more of the equity interests);

(d) any partner, manager, member or shareholder of Borrower, Guarantor or Key
Principal or Affiliated Property Operator; or

(e) any other individual that is related (to the third degree of consanguinity)
by blood or marriage to Borrower, Guarantor or Key Principal or Affiliated
Property Operator.

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 2
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account.

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

“Business Day” means any day other than Saturday, Sunday or any other day on
which Lender is not open for business.

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

“Condemnation Action” has the meaning set forth in the Security Instrument.

“Contract(s)” means any contract or other agreement for the provision of goods
or services at or otherwise in connection with the operation, use or maintenance
of the Mortgaged Property, excluding the Management Agreement, if any, and
including cash deposited to secure performance by parties of their obligations.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 3
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Controlling Interest” means:

(a) with respect to any entity, the following:

(1) if such entity is a general partnership or a joint venture, fifty-one
percent (51%) of all general partnership or joint venture interests in such
entity;

(2) if such entity is a limited partnership:

(A) any general partnership interest; or

(B) fifty-one percent (51%) of all limited partnership interests in such entity;

(3) if such entity is a limited liability company or a limited liability
partnership:

(A) fifty-one percent (51%) of all membership or other ownership interests in
such entity;

(B) the amount of membership or ownership interests sufficient to have the power
to appoint or change any manager; or

(C) the interest of any manager;

(4) if such entity is a corporation (other than a Publicly-Held Corporation)
with only one class of voting stock, fifty-one percent (51%) of voting stock in
such corporation;

(5) if such entity is a corporation (other than a Publicly-Held Corporation)
with more than one class of voting stock, the amount of shares of voting stock
sufficient to have the power to elect the majority of directors of such
corporation;

(6) if such entity is a trust (other than a land trust or a Publicly-Held
Trust), the trustee of such trust or the ability to remove, appoint or
substitute the trustee of such trust (unless the trustee of such trust after
such removal, appointment or substitution is a trustee identified in the trust
agreement approved by Lender); or

(b) the power or right in any agreement (including provisions contained in the
organizational and/or governing documents of Borrower, Guarantor or Key
Principal) to control or otherwise limit or modify, directly or indirectly, the
management and operations of Borrower, Guarantor or Key Principal, including the
power to:

(1) cause a change in or replacement of the Person that controls the management
and operations of Borrower, Guarantor or Key Principal; or

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 4
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) limit or otherwise modify the extent of such Person’s control over the
management and operations of Borrower, Guarantor or Key Principal.

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

“Default Rate” means an interest rate equal to the lesser of:

(a) the sum of the Interest Rate plus four (4) percentage points; or

(b) the maximum interest rate which may be collected from Borrower under
applicable law.

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

“Depositary Agreement” means, if any, that certain Depositary Agreement among
Borrower, Lender, an applicable Property Operator and a depositary bank executed
in connection with the Mortgage Loan.

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

“Employee Benefit Plan” has the meaning as defined in Section 3(3) of ERISA.

“Enforcement Costs” has the meaning set forth in the Security Instrument.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 5
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.

“Exceptions to Representations and Warranties” means the exceptions to
Borrower’s representations and warranties set forth on Schedule 7 (Exceptions to
Representations and Warranties Schedule) to the Loan Agreement.

“Facility Operating Agreement” means, individually and collectively, any of an
Operating Lease, Sublease, Management Agreement or any other agreement setting
forth the responsibilities for the operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility.

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

“Fixed Rate” has the meaning set forth in the Summary of Loan Terms.

“Fixtures” has the meaning set forth in the Security Instrument.

“Foreclosure Event” means:

(a) foreclosure under the Security Instrument;

(b) any other exercise by Lender of rights and remedies (whether under the
Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;

(c) delivery by Borrower to Lender (or its designee or nominee) of a deed or
other conveyance of Borrower’s interest in the Mortgaged Property in lieu of any
of the foregoing; or

(d) in Louisiana, any dation en paiement.

“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.

“Guarantor” means any guarantor of the Indebtedness or any other obligation of
Borrower under any Loan Document.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 6
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Guarantor Bankruptcy Event” means any one or more of the following:

(a) the commencement, filing or continuation of a voluntary case or proceeding
under one or more of the Insolvency Laws by Guarantor;

(b) the acknowledgment in writing by Guarantor (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

(c) the making of a general assignment for the benefit of creditors by
Guarantor;

(d) the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or

(e) the appointment of a receiver, liquidator, custodian, sequestrator, trustee
or other similar officer who exercises control over Guarantor or any substantial
part of the assets of Guarantor, as applicable;

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of Borrower, Guarantor, Key
Principal, Principal, or any Borrower Affiliate (in which event such case or
proceeding shall be a Guarantor Bankruptcy Event immediately).

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and all regulations and other guidance promulgated thereunder by the
U.S. Department of Health and Human Services.

“HIPAA Covered Entity” means any entity that is deemed to be a “covered entity”
under HIPAA, as identified on the Summary of Loan Terms.

“Immediate Family Members” means a child, grandchild, spouse, sibling, or
parent, each of whom must have obtained a legal age of majority.

“Imposition Deposits” has the meaning set forth in the Security Instrument.

“Impositions” has the meaning set forth in the Security Instrument.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 7
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Improvements” has the meaning set forth in the Security Instrument.

“Indebtedness” has the meaning set forth in the Security Instrument.

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C.
Section 101, et seq., together with any other federal or state law affecting
debtor and creditor rights or relating to the bankruptcy, insolvency,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar laws, proceedings, or equitable principles affecting the
enforcement of creditors’ rights, as amended from time to time.

“Insolvent” means:

(a) that the sum total of all of a specified Person’s liabilities (whether
secured or unsecured, contingent or fixed, or liquidated or unliquidated) is in
excess of the value of such Person’s non-exempt assets, i.e., all of the assets
of such Person that are available to satisfy claims of creditors; or

(b) such Person’s inability to pay its debts as they become due.

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

“Interest Rate” means the Fixed Rate.

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investor” means any Person to whom Lender intends to sell, transfer, deliver or
assign the Mortgage Loan in the secondary mortgage market.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 8
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Key Principal” means, collectively:

(a) the natural person(s) or entity that controls and manages Borrower that
Lender determines is critical to the successful operation and management of
Borrower and the Mortgaged Property, as identified as such in the Summary of
Loan Terms; or

(b) any natural person or entity who becomes a Key Principal after the date of
the Loan Agreement and is identified as such in an assumption agreement, or
another amendment or supplement to the Loan Agreement.

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Terms.

“Land” means the land described in Exhibit A to the Security Instrument.

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

“Leases” has the meaning set forth in the Security Instrument.

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

“License(s)” means any operating licenses, certificates of occupancy, health
department licenses, food service licenses, certificates of need, business
licenses, permits, registrations, certificates, authorizations, approvals, and
similar documents required by applicable laws and regulations for the operation
of the Mortgaged Property as a Seniors Housing Facility, including renewals,
replacements and additions to any of the foregoing.

“Lien” has the meaning set forth in the Security Instrument.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 9
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the Effective Date executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

“Loan Application” means the application for the Mortgage Loan submitted by
Borrower to Lender.

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, the SASA, all guaranties,
all indemnity agreements, all Collateral Agreements, all O&M Programs, and any
other documents now or in the future executed by Borrower, Guarantor, Key
Principal, any guarantor or any other person in connection with the Mortgage
Loan, as such documents may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender. Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

“Management Agreement” means, if applicable, any agreement for management
services as amended, restated, replaced, supplemented, or otherwise modified
from time to time, preapproved in writing by Lender, under which daily
management or operation with respect to the Mortgaged Property as a Seniors
Housing Facility has been granted to any individual or entity other than
Borrower.

“Manager” means the Person responsible for the operation or management of the
Mortgaged Property pursuant to a Management Agreement, if any.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 10
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Material Commercial Lease” means any non-Residential Lease other than:

(a) a non-Residential Lease that comprises less than five percent (5%) of total
gross income of the Mortgaged Property on an annualized basis, so long as the
lease is not a cell tower lease or a solar (power) lease;

(b) a cable television lease, so long as the lessee is not a Borrower Affiliate,
Key Principal or Guarantor;

(c) storage units leased pursuant to any Residential Lease; or

(d) a laundry lease, so long as:

(1) the lessee is not a Borrower Affiliate, Key Principal or Guarantor;

(2) the rent payable is not below-market (as determined by Lender); and

(3) such laundry lease is terminable for cause by lessor.

For purposes of the Loan Documents, any Seniors Housing Facility Lease on the
Mortgaged Property shall not be deemed either a “Material Commercial Lease” or a
“non-Material Commercial Lease.”

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Secs. 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Participant” means a Person that has entered into a contract to be a
participating provider in the Medicaid Program, as identified on the Summary of
Loan Terms.

“Medicaid Program” means the Medicaid assisted living waiver program
administered by the Property Jurisdiction.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 11
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

“Mortgage Loan” means the mortgage loan made by Lender to Borrower in the
principal amount of the Note made pursuant to the Loan Agreement, evidenced by
the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

“Mortgaged Property” has the meaning set forth in the Security Instrument.

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Note” means that certain Multifamily Note of even date herewith in the original
principal amount of the stated Loan Amount made by Borrower in favor of Lender,
and all schedules, riders, allonges and addenda attached thereto, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Notice” means any notices, requests, demands or other communications.

“O&M Program” has the meaning set forth in the Environmental Indemnity
Agreement.

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

“Operating Lease” means, if applicable, any operating lease, master lease, or
similar document as amended, restated, replaced, supplemented, or otherwise
modified from time to time, preapproved in writing by Lender, under which
control of the occupancy, use, operation, management, maintenance or
administration of the Mortgaged Property as a Seniors Housing Facility has been
granted by Borrower as lessor to any Person (other than Borrower) as lessee.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 12
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Operator” means the Person responsible for the occupancy, use, operation,
management, maintenance and administration of the Mortgaged Property pursuant to
an Operating Lease, if any.

“Payment Date” means the First Payment Date and the first day of each month
thereafter until the Mortgage Loan is fully paid.

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

“Permitted Prepayment Date” means the last Business Day of a calendar month.

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

“Personalty” has the meaning set forth in the Security Instrument.

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

“Prepayment Premium Period End Date” or “Yield Maintenance Period End Date” has
the meaning set forth in the Summary of Loan Terms.

“Prepayment Premium Period Term” or “Yield Maintenance Period Term” has the
meaning set forth in the Summary of Loan Terms.

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium)
to the Loan Agreement.

“Principal” means any Person owning at least a twenty-five percent (25%)
interest (direct or indirect) in Borrower, Guarantor or Key Principal.

“Privacy Laws” mean any federal, state and local laws and regulations applicable
to resident and tenant privacy, including but not limited to HIPAA.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 13
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Prohibited Person” means:

(a) any Person with whom Lender or Fannie Mae is prohibited from doing business
pursuant to any law, rule, regulation, judicial proceeding or administrative
directive; or

(b) any Person identified on the United States Department of Housing and Urban
Development’s “Limited Denial of Participation, HUD Funding Disqualifications
and Voluntary Abstentions List,” or on the General Services Administration’s
“Excluded Parties List System,” each of which may be amended from time to time,
and any successor or replacement thereof; or

(c) any Person that is determined by Fannie Mae to pose an unacceptable credit
risk due to the aggregate amount of debt of such Person owned or held by Fannie
Mae; or

(d) any Person that has caused any unsatisfactory experience of a material
nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

“Property Operator” means individually and collectively, (a) any Operator
(b) any Sublessee, and (c) any Manager.

“Property Operator Bankruptcy Event” means any one or more of the following:

(a) the commencement, filing or continuation of a voluntary case or proceeding
under one or more of the Insolvency Laws by any Property Operator;

(b) the acknowledgment in writing by any Property Operator that it is unable to
pay its debts generally as they mature;

(c) the making of a general assignment for the benefit of creditors by any
Property Operator;

(d) the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against any Property Operator; or

(e) the appointment of a receiver, liquidator, custodian, sequestrator, trustee
or other similar officer who exercises control over any Property Operator or any
substantial part of the assets of any Property Operator;

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Property Operator Bankruptcy Event until the ninetieth (90th) day after
filing (if not earlier dismissed) so long as such proceeding or case occurred
without the consent, encouragement or active participation of any Property
Operator (in which event such case or proceeding shall be a Property Operator
Bankruptcy Event immediately).

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 14
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

“Publicly-Held Trust” means a real estate investment trust the outstanding
voting shares or beneficial interests of which are registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

“Remedial Work” means, in connection with the Mortgaged Property, any
investigation, site monitoring, containment, clean-up, restoration or other
remedial work necessary to comply with any Environmental Law or order of any
Governmental Authority.

“Rents” has the meaning set forth in the Security Instrument.

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 15
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Required Repair Schedule” means that certain Schedule 6 (Required Repairs) to
the Loan Agreement.

“Required Repairs” means those items listed on the Required Repair Schedule.

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacements) to the Loan Agreement.

“Required Replacements” means those items listed on the Required Replacement
Schedule.

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

“Residential Lease” means a leasehold interest in an individual dwelling unit
and shall not include any master lease.

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its original economic and physical condition or to a condition
approved by Lender following a casualty.

“Review Fee” means the non-refundable fee of Three Thousand Dollars ($3,000)
payable to Lender in connection with a Transfer for which Lender’s consent is
required (including any assumption of the Mortgage Loan).

“SASA” means a Subordination, Assignment and Security Agreement in a form
approved by Lender affecting the Mortgaged Property executed and delivered by
Borrower and any Property Operator as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Borrower as security for the
Mortgage Loan and encumbering the Mortgaged Property, including all riders or
schedules attached thereto, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Seniors Housing Facility” means a residential housing facility which qualifies
as “housing for older persons” under the Fair Housing Amendments Act of 1988 and
the Housing for Older Persons Act of 1995, and as the date of this Loan
Agreement, is comprised of and licensed for use as identified on the Summary of
Loan Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 16
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Seniors Housing Facility Lease” means, individually and together, any Operating
Lease or Sublease.

“Seniors Housing Facility Licensing Designation” means the licensing
designation, if applicable, for the Seniors Housing Facility as set forth on the
Summary of Loan Terms.

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

“Sublease” means, if applicable, any sublease or similar document as amended,
restated, replaced, supplemented or otherwise modified from time to time,
preapproved in writing by Lender, pursuant to which control of the occupancy,
use, operation, maintenance and administration of the Mortgaged Property as a
Seniors Housing Facility has been granted by an Operator as sub-lessor to any
Person (other than Borrower or Operator) as Sublessee.

“Sublessee” means the Person responsible for the operation and management of the
Mortgaged Property pursuant to any Sublease.

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

“Taxes” has the meaning set forth in the Security Instrument.

“Third Party Payments” means all payments and the rights to receive such
payments from Medicaid or other federal, state or local programs, boards,
bureaus or agencies, and from residents, private insurers or others.

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.

“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms.

“Transfer” means:

(a) a sale, assignment, transfer or other disposition (whether voluntary,
involuntary, or by operation of law);

(b) a granting, pledging, creating or attachment of a lien, encumbrance or
security interest (whether voluntary, involuntary, or by operation of law);

(c) an issuance or other creation of a direct or indirect ownership interest;

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 17
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(d) a withdrawal, retirement, removal or involuntary resignation of any owner or
manager of a legal entity; or

(e) a merger, consolidation, dissolution or liquidation of a legal entity.

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender in connection with a Transfer of
the Mortgaged Property or of an ownership interest in Borrower, Guarantor or Key
Principal for which Lender’s consent is required (including in connection with
an assumption of the Mortgage Loan).

“UCC” has the meaning set forth in the Security Instrument.

“UCC Collateral” has the meaning set forth in the Security Instrument.

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

“Yield Maintenance Period End Date” or “Prepayment Premium Period End Date” has
the meaning set forth in the Summary of Loan Terms.

“Yield Maintenance Period Term” or “Prepayment Premium Period Term” has the
meaning set forth in the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 18
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 1 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initials

 

Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate - Fixed Rate) (Seniors Housing)   Form 6101.FR.SRS   Page 19
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 2

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Seniors Housing)

Summary of Loan Terms

(Interest Rate Type - Fixed Rate)

 

I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION Borrower    CHT GRAND
ISLAND NE SENIOR LIVING, LLC, a Delaware limited liability company Lender   
KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio corporation Key Principal   
CNL HEALTHCARE TRUST, INC., a Maryland corporation Guarantor    CNL HEALTHCARE
TRUST, INC., a Maryland corporation Multifamily Project    PRIMROSE RETIREMENT
COMMUNITY OF GRAND ISLAND Type of Property    INDEPENDENT LIVING, ASSISTED
LIVING Seniors Housing Facility Licensing Designation    ASSISTED LIVING
FACILITY HIPAA Covered Entity   

Borrower

 

Operator

 

Manager

  

¨ Yes

 

x Yes

 

x Yes

  

x No

 

¨ No

 

¨ No

   Medicaid Participant   

Borrower

 

Operator

 

Manager

  

¨ Yes

 

¨ Yes

 

¨ Yes

  

x No

 

x No

 

x No

  

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 1
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ADDRESSES Borrower’s General Business Address   

C/O CNL HEALTHCARE TRUST, INC.

 

CNL CENTER AT CITY COMMONS

 

450 SOUTH ORANGE AVENUE, SUITE 1200

 

ORLANDO, FLORIDA 32801

 

ATTN: HOLLY J. GREER, SENIOR VICE PRESIDENT AND GENERAL COUNSEL

Borrower’s Notice Address   

C/O CNL HEALTHCARE TRUST, INC.

 

CNL CENTER AT CITY COMMONS

 

450 SOUTH ORANGE AVENUE, SUITE 1200

 

ORLANDO, FLORIDA 32801

 

ATTN: HOLLY J. GREER, SENIOR VICE PRESIDENT AND GENERAL COUNSEL

 

HOLLY.GREER@CNL.COM

Multifamily Project Address   

3990 WEST CAPITAL AVENUE

 

GRAND ISLAND, NEBRASKA 68803

Multifamily Project County    HALL Key Principal’s General Business Address   

CNL CENTER AT CITY COMMONS

 

450 SOUTH ORANGE AVENUE, SUITE 1200

 

ORLANDO, FLORIDA 32801

 

ATTN: HOLLY J. GREER, SENIOR VICE PRESIDENT AND GENERAL COUNSEL

Key Principal’s Notice Address   

CNL CENTER AT CITY COMMONS

 

450 SOUTH ORANGE AVENUE, SUITE 1200

 

ORLANDO, FLORIDA 32801

 

ATTN: HOLLY J. GREER, SENIOR VICE PRESIDENT AND GENERAL COUNSEL

 

HOLLY.GREER@CNL.COM

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 2
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Guarantor’s General Business Address   

CNL CENTER AT CITY COMMONS

 

450 SOUTH ORANGE AVENUE, SUITE 1200

 

ORLANDO, FLORIDA 32801

 

ATTN: HOLLY J. GREER, SENIOR VICE PRESIDENT AND GENERAL COUNSEL

Guarantor’s Notice Address   

CNL CENTER AT CITY COMMONS

 

450 SOUTH ORANGE AVENUE, SUITE 1200

 

ORLANDO, FLORIDA 32801

 

ATTN: HOLLY J. GREER, SENIOR VICE PRESIDENT AND CORPORATE COUNSEL

 

HOLLY.GREER@CNL.COM

Lender’s General Business Address   

11501 OUTLOOK STREET, SUITE #300

 

OVERLAND PARK, KANSAS 66211

 

MAILCODE: KS-01-11-0501

Lender’s Notice Address   

11501 OUTLOOK STREET, SUITE #300

 

OVERLAND PARK, KANSAS 66211

 

MAILCODE: KS-01-11-0501

 

ATTN: SERVICING MANAGER

 

GINA_SULLIVAN@KEYBANK.COM

Lender’s Payment Address   

P.O. BOX 145404

 

CINCINNATI, OHIO 45240

Manager’s General Business Address   

815 NORTH 2ND STREET

 

ABERDEEN, SOUTH DAKOTA 57402-1359

 

ATTN: MARK MCNEARY

Manager’s Notice Address   

815 NORTH 2ND STREET

 

ABERDEEN, SOUTH DAKOTA 57402-1359

 

ATTN: MARK MCNEARY

 

MMCNEARY@PRIMROSERETIREMENT.COM

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 3
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Operator’s General Business Address   

C/O PRIMROSE RETIREMENT COMMUNITIES, L.L.C.

 

815 NORTH 2ND STREET

 

ABERDEEN, SOUTH DAKOTA 57402-1359

 

ATTN: MARK MCNEARY

Operator’s Notice Address   

C/O PRIMROSE RETIREMENT COMMUNITIES, L.L.C.

 

815 NORTH 2ND STREET

 

ABERDEEN, SOUTH DAKOTA 57402-1359

 

ATTN: MARK MCNEARY

 

MMCNEARY@PRIMROSERETIREMENT.COM

Sublessee’s General Business Address    N/A    Sublessee’s Notice Address    N/A
  

 

II. MULTIFAMILY PROJECT INFORMATION

Property Square Footage    222,209    Total Parking Spaces    59    Total
Residential Units   

Independent Living

 

Assisted Living

 

Alzheimer’s

 

Dementia Care

  

36 units

 

32 units

 

0 units

 

0 units

 

III. MORTGAGE LOAN INFORMATION

Amortization Period    360 months

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 4
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Amortization Type   

x Amortizing

¨ Full Term Interest Only

¨ Partial Interest Only

Effective Date    August 31, 2012. First Payment Date    The first day of
October, 2012. Fixed Rate    4.11% Interest Accrual Method   

¨ 30/360 (computed on the basis of a three hundred sixty (360) day year
consisting of twelve (12) thirty (30) day months).

 

or

 

x Actual/360 (computed on the basis of a three hundred sixty (360) day year and
the actual number of calendar days during the applicable month, calculated by
multiplying the unpaid principal balance of the Mortgage Loan by the Interest
Rate, dividing the product by three hundred sixty (360), and multiplying the
quotient obtained by the actual number of days elapsed in the applicable month).

Interest Only Term    0 months Interest Rate    The Fixed Rate Interest Rate
Type    Fixed Rate Loan Amount    $9,000,000.00 Loan Term    120 months Loan
Year    The period beginning on the Effective Date and ending on the last day of
August, 2013, and each successive twelve (12) month period thereafter.

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 5
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Maturity Date    The first day of September, 2022, or any earlier date on which
the unpaid principal balance of the Mortgage Loan becomes due and payable by
acceleration or otherwise. Monthly Debt Service Payment   

For Amortizing (30/360 or Actual/360), and for Full Term Interest Only (30/360):

 

$43,540.08

Prepayment Lockout Period    0 year(s) from the Effective Date IV. YIELD
MAINTENANCE/PREPAYMENT PREMIUM INFORMATION

Yield Maintenance Period End Date

 

or

 

Prepayment Premium Period End Date

   The last day of February, 2022.

Yield Maintenance Period Term

 

or

 

Prepayment Premium Period Term

   114 months V. RESERVE INFORMATION Completion Period    Within N/A months
after the Effective Date or as otherwise shown on the Required Repair Schedule.
Initial Replacement Reserve Deposit    $0 Maximum Inspection Fee    $750.00

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 6
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Maximum Repair Disbursement Interval    One time per calendar month Maximum
Replacement Reserve Disbursement Interval    One time per calendar month Minimum
Repairs Disbursement Amount    $5,000.00 Minimum Replacement Reserve
Disbursement Amount    $7,500.00 Monthly Replacement Reserve Deposit   
$1,700.00 Repair Threshold    $10,000.00 Repairs Escrow Account Administrative
Fee    $1,000.00 payable one time Repairs Escrow Deposit    $0 Replacement
Reserve Account Administration Fee    $500.00 payable annually Replacement
Reserve Account Interest Disbursement Frequency    annually Replacement
Threshold    $10,000.00

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 7
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 2 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initial

 

Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - Fixed Rate) (Seniors Housing)   Form 6102.FR.SRS   Page 8
Fannie Mae   07-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 3

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

Schedule of Interest Rate Type Provisions

(Fixed Rate)

 

1. Defined Terms.

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.

 

2. Interest Accrual.

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Interest Rate until fully paid.

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate Type
Provisions (Fixed Rate)   Form 6103.FR   Page 1 Fannie Mae   01-11   © 2011
Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 3 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initials

 

Schedule 3 to Multifamily Loan and Security Agreement - Interest Rate Type
Provisions (Fixed Rate)   Form 6103.FR   Page 2 Fannie Mae   01-11   © 2011
Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 4

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

Prepayment Premium Schedule

(Standard Yield Maintenance – Fixed Rate)

 

1. Defined Terms.

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2. Prepayment Premium.

Any Prepayment Premium payable under Section 2.03 (Lockout/Prepayment) of the
Loan Agreement shall be computed as follows:

(a) If the prepayment is made at any time after the Effective Date and before
the Yield Maintenance Period End Date, the Prepayment Premium shall be the
greater of:

(1) one percent (1%) of the amount of principal being prepaid; or

(2) the product obtained by multiplying:

(A) the amount of principal being prepaid,

by

(B) the difference obtained by subtracting from the Fixed Rate on the Mortgage
Loan, the Yield Rate (as defined below) on the twenty-fifth (25th) Business Day
preceding (i) the Intended Prepayment Date, or (ii) the date Lender accelerates
the Mortgage Loan or otherwise accepts a prepayment pursuant to Section 2.03(d)
(Application of Collateral) of the Loan Agreement,

by

(C) the present value factor calculated using the following formula:

 

 

1 - (1 + r)-n/12

    r  

 

  [r = Yield Rate

 

Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule – Standard Yield Maintenance – Fixed Rate)   Form 6104.01   Page 1
Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

  n = the number of months remaining between (i) either of the following: (x) in
the case of a voluntary prepayment, the last day of the month in which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of the Mortgage Loan and (ii) the Yield
Maintenance Period End Date.

For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the “Fed Release”) under the heading “U.S.
government securities”) closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three (3) decimal places):

 

LOGO [g408002ex10_1pg117.jpg]

 

  a = the yield for the longer U.S. Treasury constant maturity

 

  b = the yield for the shorter U.S. Treasury constant maturity

 

  x = the term of the longer U.S. Treasury constant maturity

 

  y = the term of the shorter U.S. Treasury constant maturity

 

  z = “n” (as defined in the present value factor calculation above) divided by
twelve (12).

Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary. If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by Lender.
Any determination of the Yield Rate by Lender will be binding absent manifest
error.]

 

Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule – Standard Yield Maintenance – Fixed Rate)   Form 6104.01   Page 2
Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(b) If the prepayment is made on or after the Yield Maintenance Period End Date
but before the last calendar day of the fourth (4th) month prior to the month in
which the Maturity Date occurs, the Prepayment Premium shall be one percent (1%)
of the amount of principal being prepaid.

(c) Notwithstanding the provisions of Section 2.03 (Lockout/Prepayment) of the
Loan Agreement, no Prepayment Premium shall be payable with respect to any
prepayment made on or after the last calendar day of the fourth (4th) month
prior to the month in which the Maturity Date occurs.

 

Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule – Standard Yield Maintenance – Fixed Rate)   Form 6104.01   Page 3
Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 4 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initials

 

Schedule 4 to Multifamily Loan and Security Agreement (Prepayment Premium
Schedule – Standard Yield Maintenance – Fixed Rate)   Form 6104.01   Page 4
Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

Required Replacement Schedule

 

Item

Reseal and restripe asphalt parking areas Exterior painting Unit HVAC
(condenser) Unit Hot Water Heaters Unit carpeting Unit vinyl flooring
Refrigerators Dishwashers Common area floors (sf) Community washing machines
Community clothes dryers

Common area FF&E

Ranges

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 1 Schedule 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 5 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initials

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 2 Schedule 5   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

Required Repair Schedule

NONE

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 1 Schedule 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 6 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initials

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 2 Schedule 6   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

Exceptions to Representations and Warranties Schedule

NONE

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 1 Schedule 7   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO SCHEDULE 7 TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

/s/ JJT

Borrower Initials

 

Multifamily Loan and Security Agreement

(Non-Recourse) (Seniors Housing)

  Form 6001.NR.SRS   Page 2 Schedule 7   04-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

EXHIBIT A

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Cross-Default and Cross-Collateralization: Multi-Note)

The foregoing Loan Agreement is hereby modified as follows:

1. Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.

2. The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:

“Borrower Projects” has the meaning set forth in the Security Instrument.

“Other Loan” has the meaning set forth in the Security Instrument.

“Other Loan Documents” has the meaning set forth in the Security Instrument.

“Other Security Instrument” has the meaning set forth in the Security
Instrument.

3. Section 4.01(h) (Borrower Status – Representations and Warranties – Borrower
Single Asset Status) of the Loan Agreement is hereby deleted and restated in its
entirety to read as follows:

 

  (h) Borrower Single Asset Status

Borrower:

(1) does not own any real property, personal property, or assets other than the
Borrower Projects and assets (such as accounts) related to the operation and
maintenance of the Borrower Projects;

(2) does not own, operate or participate in any business other than the
management and operation of the Borrower Projects;

(3) has no material financial obligation under any indenture, mortgage, deed of
trust, deed to secure debt, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Borrower Projects are
otherwise bound, other than unsecured obligations incurred in the ordinary
course of the operation of the Borrower Projects and obligations under the Loan
Documents and obligations secured by the Borrower Projects to the extent
permitted by the Loan Documents;

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

  Form 6203   Page 1 Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(4) has accurately maintained its financial statements, accounting records and
other partnership, real estate investment trust, limited liability company or
corporate documents, as the case may be, separate from those of any other
Person, except that Borrower’s financial position, assets, liabilities, net
worth and operating results may be included in the consolidated financial
statements of an Affiliate, provided that Borrower is properly reflected and
treated as a separate legal entity in such consolidated financial statements;

(5) has not commingled its assets or funds with those of any other Person;

(6) has been adequately capitalized in light of its contemplated business
operations;

(7) has not assumed, guaranteed or become obligated for the liabilities of any
other Person (except in connection with the Mortgage Loan, the Other Loan, or
the endorsement of negotiable instruments in the ordinary course of business) or
held out its credit as being available to satisfy the obligations of any other
Person; and

(8) has not entered into, and was not a party to, any transaction with any
affiliate of any Person, except in the ordinary course of business and on terms
which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

4. Section 4.02(d) (Borrower Status – Covenants– Borrower Single Asset Borrower)
of the Loan Agreement is hereby deleted and restated in its entirety to read as
follows:

 

  (d) Single Asset Borrower.

Until the Indebtedness is fully paid, Borrower:

(1) shall not acquire any real property, personal property, or assets other than
the Borrower Projects and assets (such as accounts) related to the operation and
maintenance of the Borrower Projects;

(2) shall not own, operate or participate in any business other than the
management and operation of the Borrower Projects;

(3) shall not commingle its assets or funds with those of any other Person
unless such assets or funds can be segregated and identified;

(4) shall accurately maintain its financial statements, accounting records and
other partnership, real estate investment trust, limited liability company or
corporate documents, as the case may be, separate from those of any other
Person, except that Borrower’s financial position, assets, liabilities, net
worth and operating results may be included in the consolidated financial
statements of an Affiliate, provided that Borrower is properly reflected and
treated as a separate legal entity in such consolidated financial statements;

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

  Form 6203   Page 2 Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(5) shall be adequately capitalized in light of its contemplated business
operations;

(6) shall not assume, guaranty or become obligated for, the liabilities of any
other Person (except in connection with the Mortgage Loan, the Other Loan or the
endorsement of negotiable instruments in the ordinary course of business) or
hold out its credit as being available to satisfy the obligations of any other
Person; or

(7) shall not enter into, or become a party to, any transaction with any
affiliate of any Person, except in the ordinary course of business and on terms
which are no less favorable to any such Person than would be obtained in a
comparable arm’s length transaction with an unrelated third party.

5. The following article is hereby added to the Loan Agreement as Article 16
(Cross-Default and Cross-Collateralization):

ARTICLE 16 - CROSS-DEFAULT AND CROSS-COLLATERALIZATION

Section 16.01 Cross-Default and Cross-Collateralization.

Borrower acknowledges that Lender’s agreement to amend the single asset borrower
provisions of this Loan Agreement, to permit Borrower’s ownership of all of the
Borrower Projects, is in partial consideration for the cross-collateralization,
cross-default and release provisions set forth in the Security Instrument and
this Loan Agreement. The Mortgage Loan is cross-collateralized and
cross-defaulted with the Other Security Instrument and the Other Loan Documents.

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

  Form 6203   Page 3 Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO EXHIBIT A MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY
AGREEMENT

 

/s/ JJT

Borrower Initials

 

Modifications to Multifamily Loan and

Security Agreement (Cross-Default and

Cross-Collateralization: Multi Note)

  Form 6203   Page 4 Fannie Mae   01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Waiver of Imposition Deposits)

The foregoing Loan Agreement is hereby modified as follows:

1. Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.

2. The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:

“Insurance Impositions” means the premiums for maintaining all Required
Insurance Coverage.

“Required Insurance Coverage” means the insurance coverage required pursuant to
Article 9 (Insurance) of the Loan Agreement and under any other Loan Document.

3. Section 12.02 (Imposition Deposits, Taxes, and Other Charges – Covenants) of
the Loan Agreement is hereby amended by adding the following provisions to the
end thereof:

 

  (b) Conditional Waiver of Collection of Imposition Deposits.

(1) Notwithstanding anything contained in this Section 12.02 (Imposition
Deposits, Taxes, and Other Charges – Covenants) to the contrary, Lender hereby
agrees to waive the collection of Imposition Deposits for Insurance Impositions,
provided, that:

(A) Borrower shall pay such Insurance Impositions directly to the carrier or
agent ten (10) days prior to expiration or as necessary to prevent the Required
Insurance Coverage from lapsing due to non-payment of premiums;

(B) Borrower shall provide Lender with proof of payment acceptable to Lender of
all Insurance Impositions within five (5) days after the date such Insurance
Impositions are paid; and

(C) Borrower shall cause its insurance agent to provide Lender with such
certifications regarding the Required Insurance Coverage as Lender may request
from time to time evidencing that the Insurance Impositions have been paid in a
timely manner and that all of the Required Insurance Coverage is in full force
and effect.

 

Modifications to Multifamily Loan and

Security Agreement (Waiver of Imposition

Deposits)

  Form 6228   Page 1 Fannie Mae   04-12   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) Lender reserves the right to require Borrower to deposit the Imposition
Deposits with Lender on each Payment Date for Insurance Impositions in
accordance with this Section 12.02 (Imposition Deposits, Taxes, and Other
Charges – Covenants) upon:

(A) Borrower’s failure to pay Insurance Impositions or to provide Lender with
proof of payment of Insurance Impositions as required in this Section 12.02(b)
(Conditional Waiver of Collection of Imposition Deposits);

(B) Borrower’s failure to maintain insurance coverage in accordance with the
requirements of Article 9 (Insurance);

(C) the occurrence of any Transfer which is not permitted by the Loan Documents,
or any Transfer which requires Lender’s consent; or

(D) the occurrence of a default under any of the other terms, conditions and
covenants set forth in this Loan Agreement or any of the other Loan Documents.

(3) Except as specifically provided in this Section 12.02(b) (Conditional Waiver
of Collection of Imposition Deposits), the provisions of Article 9 (Insurance)
shall remain in full force and effect.

 

Modifications to Multifamily Loan and

Security Agreement (Waiver of Imposition

Deposits)

  Form 6228   Page 2 Fannie Mae   04-12   © 2011 Fannie Mae



--------------------------------------------------------------------------------

INITIAL PAGE TO EXHIBIT B MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY
AGREEMENT

 

/s/ JJT

Borrower Initials

 

Modifications to Multifamily Loan and

Security Agreement (Waiver of Imposition

Deposits)

   Form 6228    Page 3 Fannie Mae    04-12    © 2011 Fannie Mae